Exhibit 10.15
PPM Loan No. 10-03101
LOAN AGREEMENT
by and between
JACKSON NATIONAL LIFE INSURANCE COMPANY, as Lender
and
NETREIT, INC., as Borrower
Date: As of August ___, 2010
Project: 4995 Murphy Canyon Road, San Diego, California

 

 



--------------------------------------------------------------------------------



 



LOAN AGREEMENT
This Agreement is made as of the date set forth on the preceding cover page by
and between the Borrower and Lender described on such page.
RECITALS
A. Borrower owns the Land and the Improvements (both hereafter defined).
B. Pursuant to the Application/Commitment (hereafter defined), Borrower has
applied to Lender for the Loan (hereafter defined), and Lender has agreed to
make the Loan on the terms and conditions contained herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
1. DEFINED TERMS. The following terms, together with the terms and provisions
set forth on Exhibit B hereto, as used herein shall have the following meanings:
Affiliated Party: (i) if Borrower or any Affiliated Party is a general or
limited partnership, the general partners thereof and any person or entity
directly or indirectly controlling any general partner thereof; (ii) if Borrower
or any Affiliated Party is a joint venture, its joint venture partners and any
person or entity directly or indirectly controlling any joint venture partner
thereof; (iii) if Borrower is a corporation or limited liability company, any
person or entity directly or indirectly controlling Borrower; (iv) each
Indemnitor.
Agreement: This Loan Agreement, as originally executed or as may be hereafter
supplemented or amended from time to time in writing.
Application/Commitment: The meaning set forth on Exhibit B attached hereto and
incorporated herein by reference.
Appraisal: An appraisal prepared by a member of a national appraisal
organization that has adopted the Uniform Standards of Professional Appraisal
Practice (USPAP) established by the Appraisal Standards Board of the Appraisal
Foundation. The appraiser shall use assumptions and limiting conditions
established by Lender, and the appraisal shall be in conformity with Lender’s
appraisal guidelines and the requirements of the Application/Commitment.
Borrower: The meaning set forth on Exhibit B attached hereto and incorporated
herein by reference.
Building Laws: All federal, state and local laws, statutes, regulations, codes,
ordinances, orders, rules and requirements applicable to the development,
construction, use, operation, management and maintenance of the Project,
including without limitation, all access, building, zoning, planning,
subdivision, fire, traffic, safety, health, labor, discrimination, Hazardous
Materials Laws, shoreline, flood plain laws, regulations and ordinances,
including, without limitation, all applicable requirements of the Fair Housing
Act of 1988, as amended, the Americans with Disabilities Act of 1990, as
amended, and all orders or decrees of any court adopted or enacted with respect
thereto applicable to the Project, as any of the same may from time to time be
amended, modified or supplemented.

 

 



--------------------------------------------------------------------------------



 



Cash Collateral Account: The meaning set forth in Section 8.3 of this Agreement.
Consenting Party: Each person required to execute a consent to any assignment of
Service Agreements or Permits.
Default: Any event which, if it were to continue uncured, would, with notice or
lapse of time or both, constitute an Event of Default (as such term is defined
in Section 7.1 of this Agreement).
Default Rate: The default interest rate specified in the Note.
Environmental Indemnity Agreement: The Environmental Indemnity Agreement
described in Section 2.2 of this Agreement, executed by Borrower and Indemnitor,
as originally executed or as may be hereafter supplemented or amended from time
to time in writing.
Environmental Report: The meaning set forth on Exhibit B attached hereto and
incorporated herein by reference.
Escrow Account: The meaning set forth in Section 3.1(a) of this Agreement.
Executive Order and Patriot Act: Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”) and Public Law
107-56, known as the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the “Patriot
Act”).
ERISA: Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder from time to time.
Event of Default: The meaning set forth in Section 7.1 of this Agreement.
Foreclosure Conveyance: Any conveyance of the Project by foreclosure of the
Security Instrument, exercise of a power of sale under the Security Instrument
or conveyance in lieu of foreclosure.
Governmental Approvals: All consents, licenses and permits and all other
authorizations or approvals relating to the use and operation of the Project.
Governmental Authority: Any federal, state, county or municipal government, or
political subdivision thereof, any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.
Loan Agreement

 

2



--------------------------------------------------------------------------------



 



Hazardous Materials: (i) Any substance, material, waste, solid, liquid, gas,
odor or form of energy, from whatever source, that is subject to or regulated by
any current or future Hazardous Materials Law; (ii) those substances included
within the definitions of “hazardous substances,” “hazardous materials,” “toxic
substances,” “pollutant,” “contaminant” or “solid waste” in any Hazardous
Materials Law; (iii) mold, fungi or other similar substance, and (iv) more
specifically, but not by way of limitation, (a) any substance now or in the
future designated pursuant to Section 311(b)(2)(A) of the Clean Water Act, as
amended, 33 U.S.C. 1321(b)(2)(A); (b) any toxic pollutant listed under Section
307(a) of the Clean Water Act, 33 U.S.C. 1317; (c) any “hazardous substance” or
“pollutant or contaminant” as defined in Sections 101(14) and 101(33) of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
9601(14) & 9601(33); (d) any element, compound, mixture, solution or substance
designated pursuant to Section 102 of the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. 9602; (e) petroleum, including crude
oil or any fraction thereof; (f) any hazardous waste having the characteristics
identified under or listed pursuant to the Solid Waste Disposal Act, as amended,
42 U.S.C. 6921 et seq.; (g) any material defined as “hazardous waste” pursuant
to 40 C.F.R. Part 260; (h) any hazardous air pollutant listed under Section 112
of the Clean Air Act, 42 U.S.C. 7412; (i) and any imminently hazardous chemical
substance or mixture for which the Administrator of the Environmental Protection
Agency has taken action pursuant to Section 7 of the Toxic Substances Control
Act, 15 U.S.C. 2606; (j) any substance, the presence of which causes or
threatens to cause a nuisance on the Project or a nuisance or trespass to real
estate in the vicinity of the Project; (k) polychlorinated biphenyls; (l)
underground storage tanks; (m) asbestos and asbestos containing materials
(whether friable or non friable); (n) atmospheric radon at indoor concentrations
exceeding 4 picoCuries per cubic liter; and (o) urea formaldehyde and related
substances. Notwithstanding the foregoing, the term “Hazardous Materials” does
not include (A) a substance used in the cleaning and maintenance of the Project,
if the quantity and manner of its use are customary, prudent, and do not violate
applicable Laws, or (B) automotive motor oil in immaterial quantities, if leaked
from vehicles in the ordinary course of the operation of the Project and cleaned
up in accordance with reasonable property management procedures and in a manner
that violates no applicable Laws.
Hazardous Materials Claims: Any and all investigation, enforcement, cleanup,
removal, assessment, remedial or other governmental or regulatory action,
agreement or order threatened, instituted or completed pursuant to any Hazardous
Materials Law, together with any and all claims made or threatened by any
governmental entity or other third party against Borrower, Lender or the
Project, for indemnification, damage, contribution, cost recovery, compensation,
loss or injury resulting from any actual, proposed or threatened use, storage,
holding, existence, release (including any spilling, leaking, pumping, pouring,
emitting, emptying, dumping, disposing into the environment and the continuing
migration into or through soil, surface water, or groundwater), emission,
discharge, generation, processing, abatement, removal, disposition, handling or
transportation to or from the Project of any Hazardous Materials, including,
without limitation, the movement or migration of any Hazardous Material from
surrounding property or groundwater in, into or onto the Project and any
residual Hazardous Material contamination on or under the Project.
Loan Agreement

 

3



--------------------------------------------------------------------------------



 



Hazardous Materials Laws: Any federal, state or local statute, regulation, rule,
code, ordinance, common law or requirement of any governmental or quasi
governmental authority regulating, relating to, or imposing obligations,
liability, or standards of conduct concerning pollution, natural resources,
wetlands, protection of human health, protection of the environment, industrial
hygiene, Hazardous Materials (as defined herein), the manufacture, production,
processing, distribution, use, treatment, storage, discharge, disposal,
transport or handling of Hazardous Materials or the environmental conditions on,
under or about the Project. The term “Hazardous Materials Laws” shall include,
without limitation, any common law of nuisance or trespass, any law or
regulation relating to emissions, discharges, releases or threatened releases of
Hazardous Materials into the environment (including without limitation, ambient
air, indoor air, surface water, groundwater, land surface or subsurface strata).
Improvements: The meaning set forth on Exhibit B attached hereto and
incorporated herein by reference.
Include or including: Including but not limited to.
Indemnification Agreement: The Indemnification Agreement described in
Section 2.2 of this Agreement, executed by Indemnitor, as originally executed or
as may be hereafter supplemented or amended from time to time in writing.
Indemnified Parties: The meaning set forth in Section 3.19 of this Agreement.
Indemnitor: The meaning set forth on Exhibit B attached hereto and incorporated
herein by reference.
Internal Revenue Code: The Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder from time to time.
Land: The land legally described in Exhibit A hereto.
Laws: Collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations, including judicial opinions or
precedential authority in the applicable jurisdiction, as any of the same may
from time to time be amended, modified or supplemented.
Lender: Jackson National Life Insurance Company, an affiliate of PPM Finance,
Inc., and PPM Finance, Inc., on behalf of and acting as the investment advisor
and authorized representative for the Lender.
LLC: The meaning set forth in Section 3.20(c) of this Agreement.
Loan: The meaning set forth on Exhibit B attached hereto and incorporated herein
by reference.
Loan Documents: This Agreement, the Environmental Indemnity, the Indemnification
Agreement, the Security Instrument, the Note, the other documents and
instruments listed in Section 2.2 of this Agreement, and all other documents and
instruments given to Lender from time to time in connection with or to secure
the Loan, as originally executed or as any of the same may be hereafter
supplemented or amended from time to time, in writing.
Loan Agreement

 

4



--------------------------------------------------------------------------------



 



Loan Fees: The meaning set forth in Section 3.24 of this Agreement.
Loan Maturity: Maturity Date (as defined in the Note).
Loan Opening Date: The date of the disbursement of the Loan.
Mortgage Correspondent: As of the Loan Opening Date, the Mortgage Correspondent
is the group that will service the Loan for Lender post-closing and has the
meaning set forth on Exhibit B attached hereto and incorporated herein by
reference.
Note: The mortgage note described in Section 2.2 of this Agreement, as
originally executed or as may be hereafter supplemented or amended from time to
time in writing.
Permits: All building permits, governmental permits, licenses, variances,
conditional or special use permits, and other authorizations now or hereafter
issued in connection with the construction, development ownership, operation or
use of the Project, to the fullest extent that the same or any interest therein
may be legally assigned by Borrower, together with any use permits or licenses
issued to any tenant or other user of the Project (to the extent that Borrower
has an interest in such permit or license).
Permitted Exceptions: (i) The lien of taxes and assessments not yet due and
payable and (ii) those matters of public record listed as special exceptions in
the Lender’s title insurance policy insuring the priority of the Security
Instrument.
PPM Finance, Inc.: The investment advisor and authorized representative and
affiliate of Lender.
Proceedings The meaning set forth in Section 9.14 of this Agreement.
Project: The meaning set forth on Exhibit B attached hereto and incorporated
herein by reference.
Qualified Property Manager: Either (i) a financially sound, professional
property management company, experienced in managing properties similar in type
and quality to the Project, and which is one of the top three institutional
property management companies in the real estate market where the Project is
located, based on the square footage of space under its management or
(ii) another property management company approved in writing by the Lender.
Real Property: That portion of the Project constituting real property.
Recourse Events: The meaning set forth in Section 9.18 of this Agreement.
Loan Agreement

 

5



--------------------------------------------------------------------------------



 



Rent Roll: The meaning set forth in Section 4.5 of this Agreement.
Security Instrument: The Deed of Trust, Mortgage, Security Deed, Deed To Secure
Debt or similar instrument described in Section 2.2 of this Agreement, as
originally executed or as may be hereafter supplemented or amended from time to
time in writing.
Service Agreements: (i) all agreements heretofore or hereafter entered into
relating to the construction, ownership, operation or use of the Project;
(ii) any and all present and future amendments, modifications, supplements, and
addenda to any of the items described in clause (i), above; and (iii) any and
all guarantees, warranties and other undertakings (including payment and
performance bonds) heretofore or hereafter entered into or delivered with
respect to any of the items described in clause (i), above.
Single-Member LLC: The meaning set forth in Section 3.20(c) of this Agreement.
Special Member: The meaning set forth in Section 3.20(c) of this Agreement.
Title Insurer: The meaning set forth on Exhibit B attached hereto and
incorporated herein by reference.
Defined terms may be used in the singular or the plural. When used in the
singular preceded by “a,” “an,” or “any,” such term shall be taken to indicate
one or more members of the relevant class. When used in the plural, such term
shall be taken to indicate all members of the relevant class.
2. TERMS OF LOAN AND DOCUMENTS.
2.1 Agreement to Borrow and Lend. Subject to all of the terms, provisions and
conditions set forth in this Agreement, Lender agrees to make and Borrower
agrees to accept the Loan. Borrower agrees to pay all indebtedness evidenced and
secured by the Loan Documents in accordance with the terms thereof.
2.2 Loan Documents. In consideration of Lender’s entry into this Agreement and
Lender’s agreement to make the Loan, Borrower agrees that it will, in sufficient
time for review by Lender and its counsel prior to the Loan Opening Date,
execute and deliver or cause to be executed and delivered to Lender the
following documents and instruments in form and substance acceptable to Lender:
(a) A mortgage note (the “Note”) as described on Exhibit B attached hereto and
incorporated herein for all purposes;
(b) A first deed of trust (the “Security Instrument”) on Borrower’s fee simple
estate in the Project securing the Note, subject only to the Permitted
Exceptions;
(c) An assignment to Lender of all rents, income, issues and profits of, and all
leases, licenses, concessions and other similar agreements relating to or
connected with the Project which shall be a present first priority absolute
assignment of all present and future leases of all or any part of the Project,
all guarantees thereof and all rents and other sums payable thereunder;
Loan Agreement

 

6



--------------------------------------------------------------------------------



 



(d) A security agreement granting Lender a security interest in all personal
property, tangible and intangible, owned or hereafter acquired by Borrower and
relating to operation or maintenance of the Project, including bank accounts,
accounts receivable, all escrow, impound or reserve accounts required in the
Loan Documents, and other intangible property, which agreement may be combined
with the Security Instrument;
(e) Uniform Commercial Code financing statements, in duplicate, naming Borrower
as debtor and Lender as secured party with respect to all of the personal
property;
(f) An indemnity agreement with respect to certain matters including
environmental covenants (the “Environmental Indemnity”);
(g) An indemnity agreement with respect to certain matters excluded from the
non-recourse provisions of the Loan Documents, executed by Indemnitor (the
“Indemnification Agreement”);
(h) If a portion of the Loan proceeds shall be utilized by Borrower to purchase
the Project, a final settlement statement executed by the seller at the Loan
Opening Date; and
(i) Such other papers and documents as may be required by the
Application/Commitment or this Agreement or as Lender may reasonably require.
2.3 Terms of the Loan. The Loan will bear interest for the period and at the
rate or rates set forth in the Note, and be payable in accordance with the terms
of the Note. The outstanding principal balance, all accrued and unpaid interest
and all other sums due and payable under the Note or other Loan Documents, if
not sooner paid, shall be paid in full at Loan Maturity.
2.4 Prepayments. Borrower shall have no right to make prepayments of the Loan in
whole except in accordance with the terms of the Note.
2.5 Conditions to Disbursement. Borrower agrees to perform and satisfy all
conditions precedent to the disbursement of the Loan set forth in the
Application/Commitment, including those set forth in Sections 2.4 (Third Party
Reports) and 3 (The Closing) thereof.
2.6 Sources and Uses. Borrower shall use the proceeds of the Loan solely for the
purposes agreed to in writing by and between Lender and Borrower, and in all
events, the description of such proceeds shall be accurately set forth in the
settlement statement executed by Borrower at the Loan Opening Date. The sources
and uses statement must be in substantial accordance with the sources and uses
statement attached to the Application/Commitment and updated prior to closing.
Loan Agreement

 

7



--------------------------------------------------------------------------------



 



3. BORROWER’S COVENANTS. Borrower further covenants and agrees with Lender as
follows:
3.1 Escrow Deposits.
(a) Borrower shall deposit monthly with Lender or its Mortgage Correspondent a
sum equal to one-twelfth (1/12th) of the amount estimated by Lender or its
Mortgage Correspondent to be required to pay, at least thirty (30) days prior to
their respective due dates, annual property taxes, assessments, ground rent and
insurance premiums for the Project (the “Escrow Account”). Lender shall not pay
interest on or segregate the Escrow Account unless required to do so under
applicable Laws. If Lender is required to segregate the Escrow Account, Borrower
shall (1) execute such documents as Lender, in its sole discretion, deems
necessary to perfect its security interest in the Escrow Account and (2) pay the
costs of setting-up and maintaining the Escrow Account. At closing, Lender will
determine the amount of the initial deposit that must be made by the Borrower to
the Escrow Account at closing; and
(b) The Escrow Account is hereby pledged as additional security for the Loan and
shall be held to be irrevocably applied for the purposes for which made
hereunder and shall not be subject to the direction or control of Borrower;
provided, however, that neither Lender, Mortgage Correspondent nor any
depository holding such funds shall be liable for any failure to apply to the
payment of taxes, assessments, ground rent or insurance premiums any amount so
deposited unless: (i) Borrower shall have requested Lender, Mortgage
Correspondent or said depository in writing to make application of such funds to
the payment of the particular taxes, assessments, ground rent or insurance
premiums as the case may be, accompanied by the bills therefor, (ii) there shall
exist no Default or Event of Default hereunder or under any of the Loan
Documents, (iii) there are sufficient funds in the Escrow Account to pay the
particular taxes, assessments, ground rent or insurance premiums, and
(iv) following payment of such taxes, assessments, ground rent or insurance
premiums, the Escrow Account will be “in balance” in the reasonable opinion of
Lender.
3.2 Payment of Taxes. Borrower shall pay all real estate taxes, assessments and
charges of every kind upon the Project before the same become delinquent and,
upon request of Lender, Borrower shall furnish Lender evidence of such payment;
provided, however, that Borrower shall have the right to pay any such tax,
assessment or charge under protest or to otherwise contest any such tax,
assessment or charge but only if (i) such contest has the effect of preventing
the collection of such tax, assessment or charge so contested and also
preventing the sale or forfeiture of the Project or any part thereof or any
interest therein, (ii) Borrower has notified Lender in writing in advance of its
intent to contest such tax, assessment or charge, and (iii) Borrower has
deposited security in form and amount satisfactory to Lender, in its sole
judgment, and increases the amount of such security so deposited promptly after
Lender’s request therefor. If Borrower shall fail to commence such contest or,
having commenced such contest, and having deposited such security required by
Lender for its full amount, shall thereafter fail to prosecute such contest in
good faith or with due diligence, or, upon adverse conclusion of any such
contest, shall fail to pay the tax, assessment or charge so contested, Lender
may at its election (but shall not be required to), pay and discharge any such
tax, assessment or charge, and any interest or penalty thereon, and any amounts
so expended by Lender shall be deemed to constitute disbursements of the Loan
proceeds hereunder (even if the total amount of disbursements would exceed the
face amount of the Note), and shall bear interest from the date expended at the
Default Rate and be payable with such interest upon demand. Lender in making any
payment hereby authorized relating to any tax, assessment or charge, may do so
according to any bill, statement or estimate procured from the appropriate
public office without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax, assessment, charge, sale, forfeiture,
tax lien or title or claim thereof.
Loan Agreement

 

8



--------------------------------------------------------------------------------



 



3.3 Maintenance of Insurance.
(a) Insurance Coverage Requirements: Borrower shall maintain insurance coverage
as contained in the Application/Commitment and as attached hereto and made a
part hereof as Exhibit E.
(b) No Other Insurance. Borrower shall not take out separate insurance
concurrent in form or contributing in the event of loss with that required to be
maintained hereunder unless Lender is included thereon under a standard,
non-contributory Lender clause acceptable to Lender. Borrower shall immediately
notify Lender whenever any such separate insurance is taken out and shall
promptly deliver to Lender the original policy or policies of such insurance.
(c) Lender’s Right to Obtain Insurance: Notwithstanding this Section 3.3, upon
an Event of Default under this Agreement or a Default under any of the other
Loan Documents, Lender or Mortgage Correspondent shall have the right (but not
the obligation) to place and maintain insurance required to be placed and
maintained by Borrower hereunder, and use funds on deposit in the Escrow Account
for the payment of insurance to pay for same. Any additional amounts expended
therefor shall constitute additional disbursements of Loan proceeds (even if the
total amount of disbursements would exceed the face amount of the Note), and
shall bear interest from the date expended at the Default Rate and be payable
together with such interest upon demand.
3.4 Mechanics’ Liens and Contest Thereof. Borrower will not suffer or permit any
mechanics’ lien claims to be filed or otherwise asserted against the Project and
will promptly discharge the same if any claims for lien or any proceedings for
the enforcement thereof are filed or commenced; provided, however, that Borrower
shall have the right to contest in good faith and with due diligence the
validity of any such lien or claim upon furnishing to the Title Insurer such
security or indemnity as it may require to induce the Title Insurer to insure
against all such claims, liens or proceedings; and provided further that Lender
will not be required to make any further disbursements of the Loan proceeds
unless (a) any mechanics’ lien claims shown by any title insurance commitments
or interim binders or certifications have been released or insured against by
the Title Insurer, or (b) Borrower shall have provided Lender with such other
security with respect to such claim as may be acceptable to Lender, in its sole
discretion.
Loan Agreement

 

9



--------------------------------------------------------------------------------



 



3.5 Settlement of Mechanics’ Lien Claims. If Borrower shall fail promptly to
discharge any mechanics’ lien claim filed or otherwise asserted or to contest
any such claims and give security or indemnity in the manner provided in
Section 3.4 hereof, or, having commenced to contest the same, and having given
such security or indemnity, shall thereafter fail to prosecute such contest in
good faith or with due diligence, or fail to maintain such indemnity or security
so required by the Title Insurer for its full amount, or, upon adverse
conclusion of any such contest, shall fail to cause any judgment or decree to be
satisfied and lien to be promptly released, then, and in any such event, Lender
may, at its election (but shall not be required to): (i) procure the release and
discharge of any such claim and any judgment or decree thereon, without
inquiring into or investigating the amount, validity or enforceability of such
lien or claim, and (ii) effect any settlement or compromise of the same, or may
furnish such security or indemnity to the Title Insurer, and any amounts
expended by Lender in doing so, including premiums paid or security furnished in
connection with the issuance of any surety company bonds, shall be deemed to
constitute disbursements of the Loan proceeds hereunder (even if the total
amount of disbursements would exceed the face amount of the Note), and shall
bear interest from the date expended at the Default Rate and be payable together
with such interest upon demand.
3.6 Maintenance, Repair and Restoration of Improvements. Borrower shall
(i) promptly repair, restore or rebuild any Improvements which may become
damaged or be destroyed; and (ii) keep the Improvements in good condition and
repair, without waste.
3.7 Leases and Lease Reports. Except as set forth on Exhibit B, Borrower shall
not enter into, modify, amend, waive any material provision of, terminate or
cancel any lease(s) of space in the Project without the prior written consent of
Lender. Borrower shall submit each and every proposed lease to Lender and
Mortgage Correspondent for their prior written consent. All lessees shall be
required, at Lender’s election, to execute estoppel certificates and
subordination, non-disturbance and attornment agreements in form and substance
satisfactory to Lender. Within thirty (30) days following the end of each year,
except for multifamily properties, Borrower shall deliver to Lender and Mortgage
Correspondent a report showing the status of the leasing of space in the Project
certified by Borrower. Such report shall include information on the amount of
space covered by any letters of intent, leases out for execution, and fully
executed leases; the rental amount under each lease agreement or proposed lease
agreement; the term of each lease agreement; and a summary of any terms which
vary from the standard form of lease, if applicable, previously approved by
Lender. Except as set forth on Exhibit B, any new lease, modification,
amendment, waiver of any material provision, termination or cancellation of any
lease of space in the Project without the prior written consent of Lender shall
be deemed by Lender in its sole discretion, as an Event of Default.
3.8 Compliance With Laws. Borrower shall promptly comply with all applicable
Laws of any Governmental Authority having jurisdiction over Borrower or the
Project, and shall take all actions necessary to bring the Project into
compliance with all applicable Laws, including without limitation all Building
Laws (whether now existing or hereafter enacted). Borrower shall immediately
notify Lender if Borrower receives any actual notice, action or lien notice or
otherwise becomes aware that the Project violates or is alleged to violate any
Building Law, and of a condition or situation on the Project which will
constitute violation of a Building Law (whether now existing or hereafter
enacted). The notice to Lender shall describe with particularity the Building
Law violation and the Borrower’s plan to promptly correct the violation. At its
own cost, Borrower will take all actions necessary to bring the Project into
compliance with all applicable Laws (whether now existing or hereafter enacted).
Loan Agreement

 

10



--------------------------------------------------------------------------------



 



3.9 Alterations/New Improvements. Without the prior written consent of Lender,
Borrower shall not (1) make any material alterations to the Project (other than
completion of tenant work required in accordance with leases entered into in
accordance with the terms of this Agreement) or (2) construct any new
Improvements of any kind on the Land.
3.10 Personal Property. (i) All of Borrower’s personal property, fixtures,
furnishings, furniture, attachments and equipment located on or used in
connection with the Project, shall always be located at the Project and shall
also be kept free and clear of all chattel mortgages, conditional vendor’s liens
and all other liens, encumbrances and security interests of any kind whatever,
(ii) Borrower will be the absolute owner of said personal property, fixtures,
furnishings, furniture, attachments and equipment, and (iii) Borrower shall,
from time to time, furnish Lender with evidence of such ownership satisfactory
to Lender, including searches of applicable public records.
3.11 Prohibition against Cash Distributions and Application of Cash Flow.
Borrower shall first apply all cash flow from the Project to pay Project
expenses, including amounts due to Lender pursuant to the Loan Documents. No
cash flow from the Project shall be distributed to any partners, principals,
members or shareholders of Borrower or applied to the payment of any
obligations, debts or expenses not related to the Project if an Event of Default
has occurred or if there is a reasonable likelihood that such money will be
necessary for capital expenditures that are required to prevent a material
decrease in the value of the Project, the operation of the Project or the
payment of principal and interest due in connection with the Loan within ninety
(90) days following any contemplated cash flow distribution.
3.12 Inspection by Lender. Borrower will cooperate (and will cause the property
manager to cooperate) with Lender in arranging for inspections of the Project
from time to time by Lender and its agents and representatives.
3.13 Furnishing Information. Borrower shall deliver or cause to be delivered to
Lender and Mortgage Correspondent 1) annual financial statements for Borrower
(and for the Project if it is not the only asset owned by Borrower); 2) annual
financial statements for Indemnitor; and 3) annual tenant sales for any tenant
where tenant sales are required under the terms of the lease or any amendment or
modification thereto, in each of the foregoing cases as soon as available and in
all events no later than ninety (90) days after the close of each fiscal year of
Borrower and Indemnitor (as applicable). Annual financial statements of Borrower
and the Project shall include a current rent roll for the Project to be
submitted within ninety (90) days after the end of Borrower’s fiscal year.
Lender shall have the right to require that the Borrower provide quarterly
financial statements and rent rolls (including aged delinquency reports) at any
time during the Loan term.
Notwithstanding the foregoing requirement at Section 3.13(3), if Borrower or
Indemnitor have any ownership interest in (whether direct or indirect) or are
under common control or related entities with any tenant, then and in that case,
regardless of the requirements under the lease, or any amendment or modification
thereto, Borrower shall deliver or cause to be delivered annual tenant financial
statements and tenant sales, if applicable, as required above.
Loan Agreement

 

11



--------------------------------------------------------------------------------



 



On the occurrence of an Event of Default, Borrower and Indemnitor shall promptly
provide Lender and Mortgage Correspondent with such additional financial reports
and such additional financial information as Lender may require. If an Event of
Default has occurred, or Lender reasonably believes that previously provided
financial statements are inaccurate, the annual statements shall be audited by
certified public accountants acceptable to Lender and prepared in accordance
with generally accepted accounting principles. Borrower shall also furnish a
current operating statement for the Project (including a rent roll if there are
any leases of the Project or any part thereof), at the time it delivers its
financial statements. Additionally, Borrower and Indemnitor will:
(a) promptly supply Lender and Mortgage Correspondent with such information
concerning Borrower’s and Indemnitor’s respective affairs relating to the
Project as Lender may hereafter request from time to time;
(b) at any time during regular business hours permit Lender, Mortgage
Correspondent or any of its agents or representatives to have access to and
examine all of its books and records regarding the development and operation of
the Project;
(c) permit Lender and Mortgage Correspondent to copy and make abstracts from any
and all of such books and records;
(d) immediately notify Lender and Mortgage Correspondent if Borrower receives
any actual notice, action or lien notice or otherwise becomes aware that the
Project violates or is alleged to violate any Building Law, or of a condition or
situation on the Project which will constitute violation of a Building Law
(whether now existing or hereafter enacted). The notice to Lender shall describe
with particularity the Building Law violation and the Borrower’s plan to
promptly correct the violation; and
(e) promptly furnish to Lender and Mortgage Correspondent copies of all
(a) filings by it with the government securities commission or any national
securities exchange, (b) mailings by it to its shareholders, (c) reports
furnished by it to rating agencies and relating to its outstanding commercial
paper, (d) information generally supplied by it in writing to security analysts,
and (e) other information concerning Borrower as is reasonably requested from
time to time by Lender.
3.14 Documents of Further Assurance. Borrower shall, from time to time, upon
Lender’s request, execute, deliver, record and furnish such documents as Lender
may reasonably deem necessary or desirable to: (i) perfect and maintain
perfected as valid liens upon the Project, the liens granted by Borrower to
Lender under the Security Instrument and the collateral assignments and other
security interests under the other Loan Documents as contemplated by this
Agreement, (ii) correct any errors of a typographical nature or inconsistencies
which may be contained in any of the Loan Documents, and (iii) consummate fully
the transaction contemplated under this Agreement.
3.15 Furnishing Reports. Borrower shall provide Lender and Mortgage
Correspondent promptly after receipt with copies of all inspections, reports,
test results and other information received by Borrower from time to time from
its employees, agents, representatives, architects and engineers, which in any
way relate to the Project, or any part thereof.
3.16 Operation of Project and Zoning. As long as any portion of the Loan remains
outstanding, the Project shall be operated in a first-class manner as described
on Exhibit B attached hereto. Borrower shall fully and faithfully perform all of
its covenants, agreements and obligations under each of the leases of space in
the Project. Borrower shall not initiate or acquiesce in a zoning variation or
reclassification without Lender’s consent.
Loan Agreement

 

12



--------------------------------------------------------------------------------



 



3.17 Management Agents’ and Brokers’ Contracts. Borrower shall not enter into,
modify, amend, waive any material provision of, terminate or cancel any
management agreement for the Project without the prior written approval of
Lender. If, in the ordinary course of business, Borrower shall enter into,
modify, amend, waive any provision of, terminate or cancel any contracts or
agreements (other than property management agreements) with leasing agents or
brokers, Borrower shall notify Lender within ten (10) days after such action.
3.18 Furnishing Notices. Borrower shall deliver to Lender and Mortgage
Correspondent copies of all material notices received or given by Borrower (or
its agents or representatives) in connection with the Project.
3.19 Indemnification. Borrower shall indemnify, defend and hold Lender, Mortgage
Correspondent and their respective directors, officers, members, shareholders,
employees, agents contractors, licensees, invitees, successors and assigns
(collectively, “Indemnified Parties”) harmless from and against all claims,
injury, damage, loss, costs (including reasonable attorney fees and costs) and
liability of any and every kind incurred by Indemnified Parties by reason of:
(i) the operation or maintenance of the project or any construction at the
project; (ii) the payment of any brokerage commissions or fees of any kind with
respect to the Application/Commitment or the Loan, and for any reasonable legal
fees or expenses incurred by Lender in connection with any claims for such
commissions or fees; (iii) any other action or inaction by, or matter which is
the responsibility of, Borrower; (iv) the breach of any representation or
warranty or failure to fulfill any of Borrower’s obligations under this
Agreement or any other Loan Document; (v) any default that occurs, including an
Event of Default; and (vi) the death or incapacity of any Indemnitor or any
other individual(s) having direct or indirect management or control over the
Project and/or Borrower. The foregoing indemnity shall include the cost of all
alterations, repairs and replacements to the Project (including without
limitation architectural, engineering, legal and accounting costs), all fines,
fees and penalties, and all legal and other expenses (including reasonable
attorney fees), incurred in connection with the Project being in violation of
Building Laws and for the cost of collection of the sums due under this
indemnity, whether or not Borrower is in possession of the Project. If Lender
shall become the owner of or acquire an interest in or rights to the Project by
a Foreclosure Conveyance, the foregoing indemnification obligation shall survive
such Foreclosure Conveyance. Notwithstanding anything in this Agreement to the
contrary, the indemnity provided under this Section 3.19 will not apply to any
liability, loss, cost, expense or damage (including reasonable attorney fees) to
the extent that they solely result from the gross negligence, willful misconduct
or bad faith of Lender.
Loan Agreement

 

13



--------------------------------------------------------------------------------



 



3.20 Organizational Documents.
(a) Without the prior written consent of Lender and except as permitted under
Section 6.3, Borrower shall not permit or suffer any of the following (as
applicable): (i) if Borrower is a partnership or joint venture, it shall not
permit nor suffer any amendment or modification of its partnership or joint
venture agreement, and shall not permit or suffer the admission of any new
partner or venturer; (ii) if Borrower is a corporation, it shall not permit nor
suffer any amendment or modification of its articles of incorporation or
by-laws, and shall not permit or suffer the admission of any new shareholder;
(iii) if Borrower is a limited liability company, it shall not permit nor suffer
any amendment or modification of its member control agreement or operating
agreement, and shall not permit or suffer the admission of any new member; and
(iv) if Borrower is a trust, it shall not permit nor suffer any amendment or
modification of its trust agreement, and shall not permit or suffer the
admission of any new trustee or beneficiary.
(b) Borrower will continuously maintain its existence and its rights to do
business in the state where the Project is located together with its franchises
and trade names.
(c) If Borrower, or any of its general partners is a limited liability company
with only one member (a “Single-Member LLC”), then such Single-Member LLC must
be duly organized and in good standing under the laws of the state of Delaware
(or another jurisdiction satisfactory to Lender in its sole discretion), and
shall maintain in effect an operating agreement or other operative entity
document that provides for the continued existence of Borrower (or such general
partner) in the event of the death, dissolution, resignation, bankruptcy or
other legal incapacity of its single member (so that the Single-Member LLC will
continue to exist notwithstanding such event).
3.21 Publicity. During the term of the Loan, Lender and Mortgage Correspondent
may issue or publish releases or announcements stating that the financing for
the Project is being provided by Lender to Borrower, and Borrower hereby
consents thereto. If any such release or announcement shall include detailed
information about Borrower, Lender shall provide Borrower with advance notice of
any release or announcement and Borrower shall have an opportunity to review
such information and correct any misstatements or information that may be
inconsistent with Borrower’s financial statements or disclosure statements.
3.22 Lender’s Attorney Fees and Expenses. If at any time hereafter prior to
repayment of the Loan in full, Lender employs counsel for advice or other
representation (whether or not any suit has been or shall be filed and whether
or not other legal proceedings have been or shall be instituted and, if such
suit is filed or legal proceedings instituted, through all administrative,
trial, and appellate levels) with respect to the Loan, the Project or any part
thereof, this Agreement or any of the Loan Documents (expressly excluding,
however, legal fees incurred by Lender in any general audit of Lender’s loan
portfolio, but expressly including, without limitation, any proposed or actual
restructuring of the Loan, or to protect, collect, lease, sell, take possession
of, or liquidate any of the Project, or to attempt to enforce any security
interest or lien on any of the Project, or to enforce any rights of Lender or
any of Borrower’s obligations hereunder or those of any other person, firm or
corporation which may be obligated to Lender by virtue of this Agreement or any
other agreement, instrument or document heretofore or hereafter delivered to
Lender by or for the benefit of Borrower, or to analyze and respond to any
request for consent or approval made by Borrower), then, in any such event, all
of the reasonable attorney fees and expenses arising from such services, and all
expenses, costs and charges relating thereto, shall bear interest from the date
expended at the Default Rate and shall be paid by Borrower on demand and if
Borrower fails to pay such fees, costs and expenses payment thereof by Lender
shall be deemed to constitute disbursement of the Loan proceeds hereunder (even
if the total amount of disbursements would exceed the face amount of the Note)
and shall constitute additional indebtedness of Borrower to Lender, payable on
demand and secured by the Security Instrument and other Loan Documents.
Loan Agreement

 

14



--------------------------------------------------------------------------------



 



3.23 Loan Expenses. Borrower agrees to pay all expenses of the Loan, including
all amounts payable pursuant to Section 3.24 of this Agreement, and also
including all recording charges, title insurance charges, costs of surveys,
costs for certified copies of instruments, escrow charges, fees, expenses and
charges of architectural/engineering consultants of Lender, fees and expenses of
Lender’s attorneys, and all costs and expenses incurred by Lender in connection
with the determination of whether Borrower has performed the obligations
undertaken by Borrower under this Agreement or has satisfied any conditions
precedent to the obligations of Lender under this Agreement. All such expenses,
charges, costs and fees shall be the Borrower’s obligation regardless of whether
the Loan is disbursed in whole or in part unless such failure to disburse is due
to Lender’s wrongful failure to disburse hereunder. Any and all advances or
payments made by Lender under this Agreement from time to time, or for fees of
architectural and engineering consultants and attorney fees and expenses, if
any, and all other Loan expenses shall, as and when advanced or incurred by
Lender, constitute additional indebtedness evidenced by the Note and secured by
the Security Instrument and the other Loan Documents to the same extent and
effect as if the terms and provisions of this Agreement were set forth therein,
whether or not the aggregate of such indebtedness shall exceed the aggregate
face amount of the Note.
3.24 Loan Fees. Borrower agrees to pay the loan fees (“Loan Fees”) as are set
forth in the Application/Commitment, subject to the terms and conditions set
forth therein. Borrower shall pay all Loan Fees at the times set forth in the
Application/Commitment and shall pay all expenses incurred by Lender at the Loan
Opening Date and on demand at such subsequent times as Lender may determine,
including administrative fees and expenses in connection with any modification
of any of the terms of the Loan, and including any administrative costs or
out-of-pocket fees and expenses (including without limitation fees and expenses
of any attorneys, accountants or consultants engaged by Lender) as a result of
the death or incapacity of any Indemnitor or any other individual(s) having
direct or indirect management or control over the Project and/or Borrower.
Lender may require the payment of such fees and expenses as a condition to the
disbursement of the Loan.
3.25 No Additional Debt. Borrower shall not, without the prior written consent
of Lender, incur any indebtedness (whether personal or nonrecourse, secured or
unsecured) in connection with the Project, other than customary trade payables
paid within sixty (60) days after they are incurred.
Loan Agreement

 

15



--------------------------------------------------------------------------------



 



3.26 Service Agreements and Permits.
(a) Borrower hereby assigns, grants, conveys and transfers to Lender, as
security for the timely payment and performance by Borrower of all of its
obligations under the Loan Documents and all other obligations of Borrower which
are secured by the Security Instrument, all of Borrower’s rights, titles,
interests, privileges, benefits and remedies in, to and under (i) all Service
Agreements and any and all present and future amendments, modifications,
supplements, and addenda thereto, and (ii) Permits to the fullest extent that
the same or any interest therein may be legally assigned by Borrower. By its
funding of the Loan and so long as an Event of Default shall not have occurred
and be continuing under this Agreement, Lender hereby grants to Borrower a
revocable license to enforce the Service Agreements, and to utilize all of the
Permits and the trade names, trademarks and logos necessary for the ownership
and operation of the Project.
(b) Borrower shall at all times faithfully abide by, perform and discharge each
of its obligations under the Service Agreements and the Permits, diligently
enforce its rights in, under and to the Service Agreements and the Permits,
unless otherwise directed by Lender in writing, and shall, at Borrower’s sole
cost and expense, appear in and defend Lender in any action or proceeding in any
way connected with any of the Service Agreements or Permits, and shall pay all
reasonable costs and expenses, including, without limitation, attorneys’ fees,
which Lender may incur in connection with Lender’s appearance, voluntarily or
otherwise, in any such action or proceeding.
3.27 Project Management. The Real Property shall be managed at all times by
Borrower, by Indemnitors or by a Qualified Property Manager. Borrower shall
cause each property manager to execute an agreement acceptable to Lender
conditionally assigning such manager’s property management agreement to Lender
and subordinating manager’s right to receive fees and expenses under such
agreement while any sums payable to Lender remain outstanding under the Loan
Documents.
3.28 Intentionally Deleted.
3.29 Death or Legal Incapacity of Individual Indemnitor. Upon the death or legal
incapacity of any Indemnitor which is a natural person, Borrower shall promptly
a) notify Lender of such death or incapacity of any Indemnitor and b) cause an
Indemnification Agreement, in the same form as executed and delivered to Lender
by such Indemnitor pursuant to Section 2.2(g) as of the date of this Agreement,
to be executed and delivered to and for the benefit of Lender by a substitute
Indemnitor (“Substitute Indemnitor”) satisfactory to Lender in Lender’s sole
discretion. Failure of Borrower to provide such notice and agreement shall
constitute a default under the Loan Documents.
In connection with Lender’s consideration for approval of a proposed Substitute
Indemnitor, Borrower shall cause such proposed Substitute Indemnitor to deliver
to Lender a current financial statement, certified as correct by Indemnitor,
along with such other information concerning such proposed Substitute Indemnitor
as Lender may reasonably require. If approved, and on a going forward basis,
Borrower shall cause the Substitute Indemnitor to furnish information in
accordance with Section 3.13 of this Agreement.
Loan Agreement

 

16



--------------------------------------------------------------------------------



 



4. REPRESENTATIONS AND WARRANTIES. To induce Lender to execute this Agreement
and perform the obligations of Lender hereunder, Borrower hereby represents and
warrants to Lender as follows:
4.1 Title. On the Loan Opening Date and thereafter, Borrower will have good and
marketable fee simple title to the Real Property, subject only to the Permitted
Exceptions.
4.2 No Litigation. Except for claims fully covered by insurance, where the
insurance company is defending such claims and such defense is not being
provided under a reservation of rights, and except as disclosed in writing to
Lender prior to the date hereof, there is no pending litigation or unsatisfied
judgment entered of record against Borrower or the Project. No litigation or
proceedings are pending, or to Borrower’s knowledge are threatened, against any
Affiliated Party (i) which might affect the validity or priority of the lien of
the Security Instrument, (ii) which might affect the ability of Borrower or any
Indemnitor to perform their respective obligations pursuant to and as
contemplated by the terms and provisions of this Agreement and the other Loan
Documents, or (iii) which could materially affect the operations or financial
condition of the Project, Borrower, or any Affiliated Party.
4.3 Due Authorization. The execution and delivery of the Loan Documents and all
other documents executed or delivered by or on behalf of Borrower and pertaining
to the Loan have been duly authorized or approved by Borrower and, when executed
and delivered by Borrower or when caused to be executed and delivered on behalf
of Borrower, will constitute the legal, valid and binding obligations of the
obligor thereon, enforceable in accordance with their respective terms except as
limited by bankruptcy, insolvency, or other laws of general application relating
to the enforcement of creditor’s rights, and the payment or performance thereof
will be subject to no offsets, claims or defenses of any kind or nature
whatsoever.
4.4 Breach of Laws or Agreements. The execution, delivery and performance of
this Agreement and the other Loan Documents have not constituted (and will not,
upon the giving of notice or lapse of time or both, constitute) a breach or
default under any other agreement to which Borrower or any Indemnitor is a party
or may be bound or affected, or a violation of any Law which may affect the
Project, any part thereof, any interest therein, or the use thereof, or Borrower
or any Indemnitor.
4.5 Leases. Borrower and its agents have not entered into any leases or other
arrangements for occupancy of space within the Project other than leases shown
on the rent roll, a current copy of which is attached hereto as Exhibit D, and
made a part hereof (the “Rent Roll”), or entered into in accordance with the
requirements of this Agreement. All leases disclosed on the Rent Roll are in
full force and effect and to Borrower’s knowledge, there are no existing
defaults thereunder other than as disclosed in writing to Lender. Copies of the
leases previously furnished to Lender, and each Estoppel Certificate from each
tenant thereunder, are true, correct and complete.
Loan Agreement

 

17



--------------------------------------------------------------------------------



 



4.6 Condemnation. (i) No condemnation of any portion of the Project, (ii) no
condemnation or relocation of any roadways abutting the Project, and (iii) no
denial of access to the Project from any point of access to the Project, has
commenced or, to Borrower’s knowledge, is contemplated by any Governmental
Authority.
4.7 Condition of Improvements.
(a) To the best of Borrower’s knowledge, the foundations and structure of the
Improvements are structurally sound and the various mechanical systems have
adequate capacities and are in good working condition. The Improvements are in
full compliance with all applicable Building Laws. Certificates of occupancy
with respect to the Improvements, and any other certificates which may be
required to evidence compliance with building codes and permits and approval for
full occupancy of the Improvements and all installations therein have been
issued by all appropriate authorities. Borrower has no knowledge of required
capital expenditures or deferred maintenance other than those that would be
normally expected for a building of similar age and type. No notice of violation
of any Building Law has been received.
(b) To Borrower’s actual knowledge, the Project in its current condition
(including, without limitation, any condition or situation on the Project as a
result of any construction, alterations or improvements thereto) are in
accordance with and their uses comply fully with all Building Laws (as
hereinafter defined) applicable to the Project, and certificates of occupancy
have been issued by all appropriate authorities.
(c) No notice of violation of any Building Law has been received, and all
Governmental Approvals have been complied with.
(d) All buildings located on the Project are higher than the 100-year flood
plain or will be continuously covered by adequate flood insurance.
(e) For all buildings there has been issued such certificates as may be required
to evidence compliance with building codes and permits and approval for full
occupancy of the buildings and of all installations therein.
(f) BORROWER SHALL UNCONDITIONALLY, JOINTLY AND SEVERALLY INDEMNIFY, DEFEND AND
HOLD LENDER HARMLESS FROM ANY AND ALL LOSS LIABILITY COST AND EXPENSE THREATENED
AGAINST OR SUFFERED BY LENDER BY REASON OF BREACH OF ANY OF THE REPRESENTATIONS,
WARRANTIES AND AGREEMENTS SET FORTH IN THIS SECTION 4.7. The foregoing indemnity
shall include the cost of all alterations, repairs and replacements to the
Project (including without limitation architectural, engineering, legal and
accounting costs), all fines, fees and penalties, and all legal and other
expenses (including attorney fees), incurred in connection with the Project
being in violation of the Building Laws and for the cost of collection of the
sums due under this indemnity, whether or not Borrower is in possession of the
Project. If Lender shall become the owner of or acquire an interest in or rights
to the Project pursuant to a Foreclosure Conveyance, the foregoing
indemnification obligation shall survive such Foreclosure Conveyance.
(g) All information previously provided by Borrower to Lender regarding
compliance of the Project with applicable Building Laws is accurate and complete
to Borrower’s actual knowledge.
Loan Agreement

 

18



--------------------------------------------------------------------------------



 



4.8 Information Correct. All financial statements furnished to Lender or
Mortgage Correspondent by Borrower or any Affiliated Party fairly present the
financial condition of such persons or entities and were prepared in accordance
with a method of preparation approved by Lender, consistently applied, and all
other information previously furnished by Borrower or any Affiliated Party to
Lender in connection with the Loan are true, complete and correct in all
respects except as otherwise disclosed to Lender in writing and do not fail to
state any material fact necessary to make the statements made not misleading.
Neither Borrower nor Indemnitor has misstated or failed to disclose to Lender
any material fact relating to: (i) the condition, use or operation of the
Project, (ii) the status or any material condition of any tenant or lease at the
Project known to it, (iii) Borrower, (iv) any Indemnitor, or (v) the litigation
disclosure provided by Borrower and Indemnitor, except as disclosed in writing
to Lender prior to the date hereof. There have been no material adverse changes
in the financial condition of the Indemnitor since the delivery of such
financial statements (as described on Exhibit B, attached hereto and
incorporated herein for all purposes).
4.9 Material Adverse Change. No material adverse change in the operations or
financial condition of Borrower or Indemnitor has occurred since the respective
effective dates of their financial statements previously submitted to Lender or
Mortgage Correspondent, and no material adverse change in the condition
(physical or otherwise) of the Project has occurred since the date of the
Application/Commitment.
4.10 Solvency. Neither Borrower, nor, if Borrower is a partnership, any general
partner of Borrower nor any Indemnitor is (a) currently insolvent on a balance
sheet basis, or (b) currently unable to pay its debts as they come due; and no
bankruptcy or receivership proceedings are contemplated or pending as to any of
them.
4.11 Restrictions. The use of the Project (including contemplated accessory
uses) does not violate any restrictions of record, or any agreement affecting
the Project or any part thereof.
4.12 Utilities. The Project has adequate water, gas and electrical supply, storm
and public sanitary sewerage facilities, other required public utilities, fire
and police protection, and means of appropriate access between the Project and
public highways.
4.13 Brokerage Fees. No brokerage fees or commissions are payable by or to any
person in connection with this Agreement or the Loan to be disbursed hereunder
other than fees payable to Mortgage Correspondent, which fees shall be paid by
Borrower.
4.14 Encroachments. No building or other improvement in the Project encroaches
upon any building line, setback line, side yard line, or any recorded or visible
easement (or other easement of which Borrower has knowledge of with respect to
the Project).
Loan Agreement

 

19



--------------------------------------------------------------------------------



 



4.15 Separate Tax Parcel. The Project is taxed separately without regard to any
other property and for all purposes the Project may be mortgaged, conveyed, and
otherwise dealt with as an independent parcel.
4.16 ERISA. The subject loan transaction will not result in a prohibited
transaction as defined in Section 406 of ERISA or Section 4975 of the Internal
Revenue Code. The transactions contemplated by this Agreement by or with
Borrower are not in violation of Laws regulating investments of and fiduciary
obligations with respect to governmental plans, as defined in Section 3(32) of
ERISA. The Borrower or members of Borrower may be required to provide
appropriate documentation to Lender evidencing this representation.
4.17 Executive Order and Patriot Act. None of the Borrower or any entity or
person owning an interest in or being an investor or otherwise, in Borrower,
Indemnitor or their respective constituents or affiliates are in violation of
any laws relating to terrorism or money laundering, including the Executive
Order and the Patriot Act.
4.18 No Default. No Default or Event of Default has occurred and is continuing.
4.19 Trade Name; Principal Place of Business. Except as previously disclosed to
Lender in writing, Borrower uses no trade name other than its actual name set
forth herein. The principal place of business of Borrower is as stated on page 1
hereof.
4.20 FIRPTA. Borrower is not a “foreign person” within the meaning of
Sections 1445 or 7701 of the Internal Revenue Code.
4.21 RICO. Borrower has not been charged with nor, to its knowledge, is it under
investigation for, possible violations of the Racketeer Influenced and Corrupt
Organizations Act, the Continuing Criminal Enterprise Act, the Controlled
Substance Act of 1978, or similar laws providing for the possible forfeiture of
any of its respective assets or properties.
4.22 No Casualty. No part of the Project has been damaged by fire or other
casualty except as disclosed in writing to Lender.
4.23 Truth of Recitals. All statements set forth in the Recitals are true and
correct.
4.24 Personal Property and Inventory. That attached hereto as Exhibit C is a
true and correct list of the inventory of tangible personal property and
equipment owned and used in the operation of the Project.
4.25 Project Documents. The Project is not subject to any reciprocal easements,
covenants, conditions or restrictions or development agreements, except as
reflected in the policy of title insurance accepted by Lender with respect to
the Loan.
Loan Agreement

 

20



--------------------------------------------------------------------------------



 



4.26 Service Agreements and Permits. No previous assignment, sale, pledge,
transfer, mortgage or other encumbrance of any interest in the Service
Agreements, the Permits, or any of them, has been made, and Borrower agrees not
to assign, sell, pledge, transfer, mortgage or otherwise encumber its interest
in the Service Agreements, the Permits, or any of them, so long as any portion
of the Loan remains unpaid. Borrower further represents and warrants that
(i) Borrower has not performed any act which might prevent Borrower from
performing its undertakings hereunder or which might prevent Lender from
operating under or enforcing any of the terms and conditions hereof or which
would limit Lender in such operation or enforcement, (ii) Borrower is not in
default under the Service Agreements, the Permits, or any of them, and no other
party to the respective Service Agreements is in default thereunder except as
disclosed in writing to Lender, (iii) no amendments to any of the Service
Agreements, and no change in the Permits, will be made or consented to by
Borrower without the prior written consent of Lender, and (iv) upon execution of
each Service Agreement and the issuance of each Permit, Borrower will deliver,
if requested by Lender, a copy of the same (or the original at Lender’s request)
to Lender and will require such of the parties thereto as Lender may designate
to execute and deliver to Lender a consent to this Agreement, such consent to be
in form and content satisfactory to Lender.
5. CASUALTY AND CONDEMNATION.
5.1 Lender’s Right to Settle Claims; Election to Apply Insurance and
Condemnation Proceeds to Indebtedness. Except as otherwise provided in this
Section, in the event of any loss or damage to any portion of the Project due to
fire or other casualty, or any taking of any portion of the Project by
condemnation or under power of eminent domain, Lender may, in its sole and
absolute discretion, either apply the proceeds to the Loan balance or disburse
them for the purposes of repair and restoration. Notwithstanding the immediately
preceding sentence, Borrower has the right to use insurance or condemnation
proceeds to rebuild following a casualty or a condemnation of the Improvements,
or to remedy the effect on the Project of any condemnation, provided that
(i) Lender shall have the right to settle any claim or award that Borrower has
not settled on or before one hundred twenty (120) days after the date of such
loss or prior to the date of such taking and (ii) each of the following is
satisfied in the determination of Lender: (a) no Default exists, (b) no payment
Event of Default has occurred during the preceding twelve months, (c) the
proceeds received by Lender, together with any additional funds deposited with
Lender by Borrower, are sufficient, in Lender’s sole and absolute discretion,
either to restore the Project to its condition before the casualty or to remedy
the condemnation, (d) local building and zoning laws allow the Project to be
rebuilt to that which existed prior to the casualty or condemnation, (e) a loss
of no more than 5% of the commercial tenant rental income results through
commercial tenants exercising rights to terminate their leases as a result of
casualty or condemnation, and (f) the Loan-to-Value ratio of the Project on
completion will be 55% or less, as determined by an Appraisal (provided,
however, in the event the casualty or condemnation proceeds received are less
than 3% of the original Loan amount, Borrower will not have to satisfy this
subpart (f) to rebuild). The Appraisal required pursuant to the foregoing
provision shall be at Borrower’s expense and Borrower is required to provide
proof of such payment to Lender and Lender’s Mortgage Correspondent.
Provided that no Event of Default exists, Borrower may settle all claims up to
the lesser of (1) $50,000 or (2) 1% of the original Loan Amount directly with
the insurance company without the prior consent of Lender provided that
(i) Borrower uses the proceeds of any claim to rebuild or restore the Project to
its condition prior to the casualty, (ii) Borrower provides Lender with written
notice of the casualty, and (iii) local building and zoning laws allow the
Project to be rebuilt to the condition prior to the casualty. Failure to rebuild
and restore will constitute an Event of Default under the Loan Documents.
Failure to use the insurance proceeds received directly from the insurance
company to rebuild and restore is a Recourse Event as defined in Section 9.18 of
this Agreement.
Loan Agreement

 

21



--------------------------------------------------------------------------------



 



In all other cases, Lender shall have the right (but not the obligation) to
collect, retain and apply to the indebtedness of Borrower under this Agreement
and the other Loan Documents all insurance and condemnation proceeds (after
deduction of all expense of collection and settlement, including attorney and
adjusters’ fees and expenses), and if such proceeds are insufficient to pay such
amount in full, to declare the balance remaining unpaid on the Note and Security
Instrument to be due and payable forthwith and to avail itself of any of the
remedies afforded thereby as in the case of any Event of Default. Any proceeds
remaining after application to the indebtedness of Borrower under this Agreement
and the other Loan Documents shall be paid by Lender to Borrower or the party
then entitled thereto.
5.2 Borrower’s Obligation to Rebuild and Use of Proceeds Therefor. If Lender
does not elect to or is not entitled to apply fire or casualty insurance
proceeds to the indebtedness, all insurance proceeds received will be deposited
into a third party escrow account controlled by Lender or its Mortgage
Correspondent. Lender may also require that Borrower deposit any deficit between
the business interruption or loss of rents proceeds received and the debt
service due under the Loan Documents during the period of rebuilding or
restoration of the Improvements. As provided under Section 5.1 of this
Agreement, Lender shall have the right (but not the obligation) to settle,
collect and retain such proceeds, and after deduction of all expenses of
collection and settlement, including attorney and adjusters’ fees and expenses,
to release the same to Borrower periodically provided that Borrower shall:
(a) Expeditiously repair and restore all damage to the portion of the Project in
question resulting from such fire or other casualty, including completion of the
construction if such fire or other casualty shall have occurred prior to
completion, so that the Project will be completed in accordance with the plans
and specifications therefor; and
(b) If the proceeds of fire or casualty insurance (and the undisbursed available
Loan proceeds for construction) are, in Lender’s sole judgment, insufficient to
complete the repair and restoration of the buildings, structures and other
improvements constituting the Project, then Borrower shall promptly deposit with
Lender the amount of such deficiency.
Any request by Borrower for a disbursement by Lender of fire or casualty
insurance proceeds and funds deposited by Borrower pursuant to this Section 5.2
and the disbursement thereof shall be conditioned upon Borrower’s compliance
with and satisfaction of the same conditions precedent as would be applicable in
connection with construction loans made by institutional lenders for projects
similar to the Project, including approval of plans and specifications,
submittal of evidence of completion, updated title insurance, lien waivers, and
other customary safeguards.
Loan Agreement

 

22



--------------------------------------------------------------------------------



 



6. ASSIGNMENTS.
6.1 Lender’s Right to Assign. Lender shall have the right to assign, transfer,
sell, negotiate, pledge or otherwise hypothecate this Agreement and any of its
rights and security hereunder, including the Note, Security Instrument, and any
other Loan Documents. Lender shall have the right to hire outside firms it deems
necessary to assist with the servicing, administration and monitoring of the
Loan. Borrower hereby agrees that all of the rights and remedies of Lender in
connection with the interest so assigned shall be enforceable against Borrower
by such assignee with the same force and effect and to the same extent as the
same would have been enforceable by Lender but for such assignment. Borrower
agrees that Lender shall have the right to sell participations in the Loan or to
include the Note in a securitized pool of indebtedness without the consent of
Borrower.
6.2 Prohibition of Assignments by Borrower. Borrower shall not assign or attempt
to assign its rights under this Agreement. Borrower will not suffer or permit
any of its interest or rights in the Project to be assigned, transferred, sold,
pledged, vested, encumbered, hypothecated or otherwise disposed of (the
foregoing are hereinafter referred to individually as a “Transfer,” collectively
as “Transfers”) until the provisions of this Agreement have been fully complied
with and the Loan and all other sums evidenced by the Note and/or secured by the
Security Instrument and other Loan Documents, have been repaid in full. Borrower
shall promptly notify Lender of the death or incapacity of any Indemnitor or any
other individual(s) having direct or indirect management or control over the
Property and/or Borrower. Failure of Borrower to provide such notice shall
constitute a default under the Loan Documents.
6.3 Transfers of Interests in Borrower. For estate-planning purposes only,
Borrower, or any partner, member or shareholder of Borrower shall be permitted
to make a Transfer of any direct or indirect interest in Borrower (other than a
general partnership interest in Borrower if Borrower is a partnership, or a
Managing Member or Manager interest in Borrower, if Borrower is a limited
liability company) to or for the benefit of a spouse or lineal descendant
(including by adoption), up to an aggregate of 49% of the total interests of
Borrower, without the prior consent of Lender, provided that any such Transfer
does not change the direct or indirect control or management of Borrower. Copies
of any and all documents evidencing any such Transfer must be provided to Lender
within fifteen (15) days after the occurrence of said Transfer including,
without limitation, a statement detailing the Transfer and a listing of
reallocations and percentages of ownership interest in Borrower. Other than for
estate-planning purposes as outlined above, no direct or indirect managing or
controlling interest, nor any other interest representing (directly or
indirectly) a more than ten percent (10%) interest in the Borrower or the
Project, may be Transferred (including without limitation any Transfer resulting
from death of any natural person holding any direct or indirect interest in
Borrower or the Project) without the prior written consent of Lender (which
Lender may withhold at its sole discretion); and the occurrence of such an event
will constitute an Event of Default under the Loan Documents. Without limiting
the generality of the foregoing any Transfers that would result in there being
any co-borrowers, other than or in addition to Borrower, shall be strictly
prohibited.
Loan Agreement

 

23



--------------------------------------------------------------------------------



 



7. EVENTS OF DEFAULT.
7.1 Event of Default. The occurrence of any one or more of the following shall
constitute an “Event of Default,” as such term is used herein:
(a) If Borrower fails to pay principal or interest under the Note when due;
(b) If Borrower defaults in the performance of any of its other covenants,
agreements and obligations under this Agreement involving the payment of money;
(c) If Borrower defaults in the performance of any of its covenants, agreements
and obligations under this Agreement not expressly described in other subparts
of this Section, and fails to cure such default within thirty (30) days after
written notice thereof from Lender provided, however, that if such default is
reasonably susceptible of cure, but cannot be cured within such thirty (30) day
period, then so long as Borrower promptly commences cure and thereafter
diligently pursues such cure to completion, the cure period shall be extended
for an additional thirty (30) days, within which Borrower may complete such
cure;
(d) If at any time or times hereafter any representation or warranty (including
the representations and warranties of Borrower set forth in any Loan Document),
statement, report or certificate furnished to Lender in connection with the Loan
is not true and correct in any material respect;
(e) If any petition is filed by or against Borrower or any Affiliated Party
under the Bankruptcy Code or any similar state or federal Law, whether now or
hereafter existing (and, in the case of involuntary proceedings, failure to
cause the same to be vacated, stayed or set aside within thirty (30) days after
filing);
(f) If any assignment, pledge, encumbrance, transfer, hypothecation, failure of
notice or other disposition is made in violation of Section 6.2 or Section 6.3
of this Agreement;
(g) If Borrower, any general partner of Borrower or Indemnitor shall fail to pay
any debt owed by it or is in default under any agreement with Lender or any
other party (other than a failure or default for which the maximum liability of
Borrower or such general partner or Indemnitor does not exceed 25% of their
respective assets) and such failure or default continues after any applicable
grace period specified in the instrument or agreement relating thereto;
(h) If a default (other than those set forth in this Section 7.1) occurs under
any of the Loan Documents and continues beyond the applicable grace period, if
any, contained therein; or
(i) If Borrower defaults in the performance of any of its covenants, agreements
and obligations set forth in Section 3.20 of this Agreement.
Loan Agreement

 

24



--------------------------------------------------------------------------------



 



8. REMEDIES.
8.1 Remedies Conferred Upon Lender. Upon the occurrence of any Event of Default,
including without limitation the filing, by Borrower, of a voluntary petition
under Chapter 11 of the Bankruptcy Code, Lender shall have the right (but not
the obligation) to pursue any one or more of the following remedies concurrently
or successively, it being the intent hereof that all such remedies shall be
cumulative and that no such remedy shall be to the exclusion of any other:
(a) Declare the Note to be immediately due and payable;
(b) Use and apply any monies deposited by Borrower with Lender, including
amounts in the Escrow Account, regardless of the purpose for which the same was
deposited, to cure any such default or to apply on account of any indebtedness
under this Agreement which is due and owing to Lender;
(c) Exercise or pursue any other right or remedy permitted under this Agreement
or any of the Loan Documents or conferred upon or available to Lender at law or
in equity or otherwise; and
(d) To correct any such Event of Default in such manner and to such extent as
Lender may deem necessary to protect the security hereof, including, without
limitation, the right (but not the obligation) to appear in and defend any
action or proceeding purporting to affect the security hereof or the rights or
powers of Lender, and also the right (but not the obligation) to perform and
discharge each and every obligation, covenant, condition and agreement of
Borrower under the Service Agreements and the Permits. Lender shall not be
obligated to perform or discharge, nor does it hereby undertake to perform or
discharge, any obligation, duty or liability under any of the Service Agreements
nor any of the Permits, or by reason of this Agreement, unless or until Lender
exercises its rights hereunder. Lender may, at its option, upon written notice
to the appropriate Consenting Party in the case of a Service Agreement, exercise
any or all of the rights and remedies granted to Borrower under any Service
Agreement or Permit, including any right or remedy with respect to the
Consenting Party in question in the case of a Service Agreement, as if Lender
had been an original party to such Service Agreement or the permittee under the
Permit. After an Event of Default, upon giving such notice to any Consenting
Party with respect to a Service Agreement, Lender may elect to assume all
obligations of Borrower under any Service Agreement between Borrower and the
Consenting Party or with respect to any Permit; but in any case Lender shall not
be responsible for any default of Borrower under the Service Agreement occurring
prior to the time Lender gives such notice to the Consenting Party or assumes
the obligations under any Permit. Each Consenting Party is hereby authorized by
Borrower to perform its obligations under the Service Agreements to which it is
a party for the benefit of Lender without any obligation to determine whether or
not an Event of Default has in fact occurred.
8.2 Non-Waiver of Remedies. No waiver of any breach or default hereunder shall
constitute or be construed as a waiver by Lender of any subsequent breach or
default or of any breach or default of any other provision of this Agreement.
8.3 Cash Collateral Account. Upon the occurrence of an Event of Default, Lender
may require Borrower to deposit all revenues from the operation of the Project
into an account held by and pledged to Lender (“Cash Collateral Account”) after
Borrower has failed to promptly cure as provided for in the Loan Documents.
Lender shall not pay interest on any amounts held on deposit in the Cash
Collateral Account, unless required to do so under applicable Laws. Borrower
shall execute such documents as Lender, in its sole discretion, deems necessary
to perfect its interest in the Cash Collateral Account.
Loan Agreement

 

25



--------------------------------------------------------------------------------



 



9. GENERAL PROVISIONS.
9.1 Captions. The captions and headings of various Articles and Sections of this
Agreement and Exhibits pertaining hereto are for convenience only and are not to
be considered as defining or limiting in any way, the scope or intent of the
provisions hereof.
9.2 Merger. This Agreement, the Application/Commitment and the Loan Documents
and instruments delivered in connection herewith, as may be amended from time to
time in writing, constitute the entire agreement of the parties with respect to
the Project and the Loan, and all prior discussions, negotiations and document
drafts are merged herein and therein. If there are any inconsistencies between
the Application/Commitment and this Agreement or the Loan Documents, the terms
contained in this Agreement and the other Loan Documents shall prevail. Neither
Lender nor any employee of Lender has made or is authorized to make any
representation or agreement upon which Borrower may rely unless such matter is
made for the benefit of Borrower and is in writing signed by an authorized
officer of Lender. Borrower agrees that it has not and will not rely on any
custom or practice of Lender, or on any course of dealing with Lender, in
connection with the Loan unless such matters are set forth in this Agreement or
the Loan Documents or in an instrument made for the benefit of Borrower and in a
writing signed by an authorized officer of Lender.
9.3 Notices. Any notice, demand, request or other communication which any party
hereto may be required or may desire to give hereunder shall be in writing, in
capitalized, bold letters using a font size of at least 12 pts., addressed as
follows and shall be deemed to have been properly given if hand delivered, if
sent by reputable overnight courier (effective the business day following
delivery to such courier) or if mailed (effective two business days after
mailing) by United States registered or certified mail, postage prepaid, return
receipt requested to such addresses (for the applicable person or party) as set
forth on Exhibit B hereto; or at such other address as the party to be served
with notice may have furnished in writing to the party seeking or desiring to
serve notice as a place for the service of notice. Notices given in any other
fashion shall be deemed effective only upon receipt. The communication shall
clearly state, in the same format as above, the number of days, business or
otherwise, in which Lender has to review the communication before consent is
deemed given, when applicable.
9.4 Modification; Waiver. No modification, waiver, amendment, discharge or
change of this Agreement shall be valid unless the same is in writing and signed
by the party against which the enforcement of such modification, waiver,
amendment, discharge or change is sought. Lender reserves the right to charge an
administrative fee for any such modification, waiver, amendment, discharge, or
change of this Agreement.
9.5 Governing Law. THIS AGREEMENT SHALL BE GOVERNED, CONSTRUED, APPLIED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROJECT IS
LOCATED AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
Loan Agreement

 

26



--------------------------------------------------------------------------------



 



9.6 Acquiescence Not to Constitute Waiver of Lender’s Requirements. Lender may
at any time by a specific writing waive compliance by Borrower with any covenant
in any Loan Document, consent to Borrower’s doing any act which in any Loan
Document Borrower is prohibited from doing, or to Borrower’s failing to do any
act which in any Loan Document Borrower is required to do, release any part of
the Project or any interest therein from the lien and security interest of the
Security Instrument, or release any person liable for any part of the Loan
without impairing or releasing the liability of any other person. Lender may
waive any Default without waiving any other prior or subsequent Default. Lender
may remedy any Default without waiving the Default remedied. Neither failure by
Lender to exercise, nor delay by Lender in exercising, nor discontinuance of the
exercise of any right, power or remedy upon any Default shall be construed as a
waiver of such Default or as a waiver of the right to exercise any such right,
power or remedy (including the right to accelerate the maturity of the Loan or
any part thereof) at a later date. No single or partial exercise by Lender of
any right, power or remedy under any Loan Document shall exhaust the same or
shall preclude any other or further exercise thereof, and every such right,
power or remedy under any Loan Document may be exercised at any time and from
time to time. No modification or waiver of any provision of any Loan Document
nor consent to any departure by Borrower therefrom shall in any event be
effective unless in writing signed by Lender and then such waiver or consent
shall be effective only in the specific instance, for the purpose for which
given and to the extent therein specified. No notice to nor demand on Borrower
in any case shall of itself entitle Borrower to any other or further notice or
demand in similar or other circumstances.
9.7 Disclaimer by Lender.
(a) This Agreement is made for the sole benefit of Borrower and Lender (and
Lender’s successors and assigns and participants, if any), and no other person
or persons shall have any benefits, rights or remedies under or by reason of
this Agreement, or by reason of any actions taken by Lender pursuant to this
Agreement. Lender shall not be liable for any debts or claims accruing in favor
of any third parties against Borrower or others or against the Project. Borrower
is not and shall not be an agent of Lender for any purposes. Except as expressly
set forth in the Loan Documents, Lender is not and shall not be an agent of
Borrower for any purposes. Lender, by making the Loan or taking any action
pursuant to any of the Loan Documents, shall not be deemed a partner or a joint
venturer with Borrower or fiduciary of Borrower.
(b) Any review, investigation or inspection conducted by Lender, any
architectural or engineering consultants retained by Lender or any agent or
representative of Lender in order to verify independently Borrower’s
satisfaction of any conditions precedent to the disbursement of the Loan,
Borrower’s performance of any of the covenants, agreements and obligations of
Borrower under this Agreement, or the truth of any representations and
warranties made by Borrower hereunder (regardless of whether or not the party
conducting such review, investigation or inspection should have discovered that
any of such conditions precedent were not satisfied or that any such covenants,
agreements or obligations were not performed or that any such representations or
warranties were not true), shall not affect (or constitute a waiver by Lender
of) (i) any of Borrower’s representations and warranties under this Agreement or
Lender’s reliance thereon, or (ii) Lender’s reliance upon any certifications
required under this Agreement or any other facts, information or reports
furnished Lender by Borrower hereunder.
Loan Agreement

 

27



--------------------------------------------------------------------------------



 



(c) By accepting or approving anything required to be observed, performed,
fulfilled or given to Lender pursuant to the Loan Documents, including any
certificate, statement of profit and loss or other financial statement, survey,
appraisal, lease or insurance policy, Lender shall not be deemed to have
warranted or represented the sufficiency, legality, effectiveness or legal
effect of the same, or of any term provision or condition thereof, and such
acceptance or approval thereof shall not constitute a warranty or representation
to anyone with respect thereto by Lender.
9.8 Right of Lender to Make Advances to Cure Borrower’s Defaults. If Borrower
shall fail to perform in a timely fashion any of Borrower’s covenants,
agreements or obligations contained in this Agreement or the Loan Documents,
Lender may (but shall not be required to) perform any of such covenants,
agreements and obligations. Any funds advanced by Lender in the exercise of its
judgment that the same are needed to protect its security for the Loan are
deemed to be obligatory advances hereunder and any amounts expended (whether by
disbursement of undisbursed Loan proceeds or otherwise) by Lender in so doing,
shall constitute additional indebtedness evidenced and secured by the Note, the
Security Instrument and the other Loan Documents, shall bear interest from the
date expended at the Default Rate and be payable together with such interest
upon demand.
9.9 Definitions Include Amendments. Definitions contained in this Agreement
which identify documents, including the Loan Documents, shall be deemed to
include all amendments and supplements to such documents from the date hereof,
and all future amendments and supplements thereto entered into from time to time
to satisfy the requirements of this Agreement or otherwise with the consent of
the Lender. Reference to this Agreement contained in any of the foregoing
documents shall be deemed to include all amendments and supplements to this
Agreement.
9.10 Time Is of the Essence. Time is hereby declared to be of the essence of
this Agreement and of every part hereof.
9.11 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
9.12 Waiver of Consequential Damages. In no event shall Lender be liable to
Borrower for consequential damages, whatever the nature of a breach by Lender of
its obligations under this Agreement, or any of the Loan Documents, and Borrower
for itself and all Affiliated Parties hereby waives all claims for consequential
damages.
9.13 Claims Against Lender. Lender shall not be in default under this Agreement,
or under any other Loan Documents, unless a written notice specifically setting
forth the claim of Borrower shall have been given to Lender within thirty
(30) days after Borrower first had knowledge of, or reasonably should have had
knowledge of, the occurrence of the event which Borrower alleges gave rise to
such claim and Lender does not remedy or cure the default, if any there be,
promptly thereafter. If it is determined in any proceedings that Lender has
improperly failed to grant its consent or approval, where such consent or
approval is required by this Agreement or any other Loan Documents, Borrower’s
sole remedy shall be to obtain declaratory relief determining such withholding
to have been improper, and for itself and all Affiliated Parties, Borrower
hereby waives all claims for damages or set-off against Lender resulting from
any withholding of consent or approval by Lender.
Loan Agreement

 

28



--------------------------------------------------------------------------------



 



9.14 Jurisdiction and Venue. With respect to any suit, action or proceedings
relating to this Agreement, the Project, or any of the other Loan Documents
(“Proceedings”) each party irrevocably (i) submits to the non-exclusive
jurisdiction of the state and federal courts located in the State where the
Project is located, and (ii) waives any objection which it may have at any time
to the laying of venue of any proceedings brought in any such court, waives any
claim that such Proceedings have been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceedings, that such
court does not have jurisdiction over such party. Nothing in this Agreement
shall preclude either party from bringing Proceedings in any other jurisdiction
nor will the bringing of Proceedings in any one or more jurisdictions preclude
the bringing of Proceedings in any other jurisdiction.
9.15 Severability. The parties hereto intend and believe that each provision in
this Agreement comports with all applicable local, state and federal Laws.
However, if any provision or provisions, or if any portion of any provision or
provisions, in this Agreement is found by a court of law to be in violation of
any applicable Laws, and if such court declares such portion, provision, or
provisions of this Agreement to be illegal, invalid, unlawful, void or
unenforceable as written, then it is the intent of all parties hereto that such
portion, provision, or provisions shall be given force to the fullest possible
extent that they are legal, valid and enforceable, and that the remainder of
this Agreement shall be construed as if such illegal, invalid, unlawful, void,
or unenforceable portion, provision, or provisions were not contained herein,
and that the rights, obligations, and interests of Borrower and Lender under the
remainder of this Agreement shall continue in full force and effect.
9.16 Incorporation of Recitals. The Recitals set forth herein and the Exhibits
attached hereto are incorporated herein and expressly made a part hereof.
9.17 WAIVER OF JURY TRIAL. BORROWER AND LENDER EACH HEREBY WAIVE (TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THE LOAN, THE APPLICATION FOR THE LOAN, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF NOTEHOLDER, ITS
OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN CONNECTION THEREWITH; AND AGREE THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.
Loan Agreement

 

29



--------------------------------------------------------------------------------



 



9.18 Limitation of Liability. Subject to the provisions of this Section 9.18,
the Lender agrees that it shall not seek to enforce any monetary judgment with
respect to the indebtedness evidenced by the Note against Borrower except
through recourse to the Project. Notwithstanding the foregoing, Borrower and, if
Borrower is a partnership, its general partner, shall be liable for and SHALL
INDEMNIFY AND DEFEND THE INDEMNIFIED PARTIES AGAINST, AND HOLD THE INDEMNIFIED
PARTIES HARMLESS FROM AND REIMBURSE THE INDEMNIFIED PARTIES FOR, ANY AND ALL
CLAIMS, DEMANDS, JUDGMENTS, PENALTIES, LIABILITIES, COSTS, DAMAGES AND EXPENSES,
DIRECTLY OR INDIRECTLY INCURRED BY THE INDEMNIFIED PARTIES, INCLUDING COURT
COSTS AND ATTORNEY FEES (PRIOR TO TRIAL, AT TRIAL AND ON APPEAL), DIRECTLY OR
INDIRECTLY CAUSED BY, RESULTING FROM OR ARISING OUT OF ANY OF THE FOLLOWING ACTS
OR OMISSIONS (COLLECTIVELY, THE “RECOURSE EVENTS”) committed, permitted or
omitted by any of the Indemnitor, Borrower or any of their respective agents,
employees and/or contractors: (i) waste to or of the Project or a failure to
maintain the condition of the Project in the manner required by the Loan
Documents; (ii) fraud or material misrepresentation by Borrower or Indemnitor;
(iii) failure to pay (unless separately escrowed for under the Loan Documents)
insurance premiums, taxes, assessments, ground rent or any other lienable
impositions as required under the Loan Documents, failure to furnish sums toward
restoration of the Project (in an amount equal to the deductible referenced in
Exhibit E attached hereto and by this reference incorporated herein), or failure
to apply insurance proceeds that are not deposited with Lender to the
restoration of the Project; (iv) misapplication of tenant escrows, security
deposits, insurance proceeds or condemnation proceeds; (v) failure while in
monetary default to pay to Lender all rents, income and profits of and from the
Project, net of reasonable and customary operating expenses; (vi) breach of, or
failure to perform the environmental warranties, representations, covenants or
indemnifications described in the Environmental Indemnity Agreement;
(vii) destruction or removal of fixtures or personal property securing the Loan
from the Project, unless replaced by items of equal value; (viii) terminating,
settling, amending or entering into a lease of the Project in violation of the
Loan Documents; (ix) failure of the Project to comply with any Building Laws
after any Governmental Authority has notified Borrower, its agents, employees
and/or contractors of such non-compliance; (x) breaches of representations or
covenants contained in the Loan Documents relating to compliance with the
Executive Order or the Patriot Act; (xi) failure to pay to Lender any rent,
income or profits of and from the Project which have been prepaid more than
thirty (30) days in advance; (xii) willful or grossly negligent violation of
applicable Laws; and (xiii) failure to pay all amounts payable under the Note in
full, together with reasonable attorney fees, if Borrower transfers or encumbers
the Project in contravention of the Loan Documents, or if Borrower files a
voluntary petition under Chapter 11 of the Bankruptcy Code prior to the two-year
anniversary of the transfer of title to the Project to Lender by a Foreclosure
Conveyance.
Nothing contained herein shall be construed to prevent Lender from exercising
any remedy allowed by Law or by the terms of this Agreement or any other Loan
Document which does not result in an obligation by Borrower or, if Borrower is a
general partnership, any of its general partners, to pay money with respect to
the Note.
9.19 Payment of Interest. With respect to any disbursement of the Loan by
Lender, the obligation of Borrower to pay interest to Lender under the Note
shall begin at the time that Lender initiates its wire transfer of Loan
proceeds.
Loan Agreement

 

30



--------------------------------------------------------------------------------



 



9.20 Authorization to Slipsheet. Borrower’s legal counsel is authorized and
directed to authorize Lender or its legal counsel to do any or all of the
following: (i) to insert the effective date of the Loan Documents into each such
document, (ii) to attach exhibits to the Loan Documents or other documents
furnished to Lender or Lender’s legal counsel in connection with the Loan,
(iii) to substitute pages to the Loan Documents (as approved by Borrower’s legal
counsel), and (iv) insert executed signature pages into the final Loan
Documents. In no event shall Borrower’s consent be required with respect to any
matter set forth in this Section 9.20.
10. SPECIAL PROVISIONS. In the event of any inconsistencies between the terms
and conditions of Exhibit B and the other provisions of this Agreement, the
terms and conditions of the Exhibit B shall control and be binding.
[The remainder of this page is intentionally left blank.]
Loan Agreement

 

31



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement as of the
day and year first set forth above.
NOTICE OF INDEMNIFICATION: BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT CONTAINS CERTAIN INDEMNIFICATION PROVISIONS PURSUANT TO SECTIONS 3.19,
4.7(f) AND 9.18 HEREOF.

            BORROWER:

NETREIT, INC., a Maryland corporation
      By:           Name:   Kenneth W. Elsberry        Title:   Chief Financial
Officer   

[Signatures continued on next page.]
Loan Agreement

 

32



--------------------------------------------------------------------------------



 



                      LENDER:
          JACKSON NATIONAL LIFE INSURANCE COMPANY, a Michigan corporation    
 
                    By:   PPM FINANCE, INC.,
its authorized agent    

                 
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

          Exhibits:        
 
       
Exhibit A
  —   Legal Description
Exhibit B
  —   Defined Terms and Certain Terms
Exhibit C
  —   Personal Property and Inventory
Exhibit D
  —   Rent Roll
Exhibit E
  —   Insurance Requirements
Exhibit F
  —   Immediate Repair Items

Loan Agreement

 

33



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION
ALL THAT CERTAIN REAL PROPERTY SITUATED IN THE COUNTY OF SAN DIEGO, STATE OF
CALIFORNIA, DESCRIBED AS FOLLOWS:
PARCEL 3, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, AS
SHOWN ON PAGE 12986 OF PARCEL MAPS, FILED IN THE OFFICE OF THE COUNTY RECORDER
OF SAN DIEGO COUNTY, NOVEMBER 4, 1983. EXCEPTING THEREFROM ALL OIL, GAS,
HYDROCARBONS AND OTHER MINERALS OF ANY KIND AND NATURE BELOW A DEPTH OF 500 FEET
BENEATH THE SURFACE, ALL WITHOUT RIGHT OF ENTRY OF THE SURFACE OF WITHIN THE
FIRST 500 FEET BELOW THE SURFACE AS RESERVED BY DECLARATION OF COVENANTS,
CONDITIONS AND RESTRICTIONS RECORDED FEBRUARY 28, 1984 AS FILE NO. 84-070034 OF
OFFICIAL RECORDS.
Loan Agreement — Exhibit A

 





--------------------------------------------------------------------------------



 



EXHIBIT B
DEFINITIONS AND CERTAIN TERMS
A. DEFINITIONS.
(1) Application/Commitment: Collectively, the “Application” to PPM Finance, Inc.
for the Loan dated July 16, 2010, and the acceptance thereof as a commitment
dated August 6, 2010.
(2) Borrower: NetREIT, Inc., a Maryland corporation, which has its principal
place of business at 1282 Pacific Oaks Place, Escondido, California 92029.
(3) Environmental Report: The report dated August 3, 2010, prepared by AEI
Environmental & Engineering Services, covering the environmental condition of
the Project.
(4) Improvements: The following improvements located on the Land: a four story
office building consisting of 57,644 net rentable square feet on 2.43 acres with
195 parking spaces.
(5) Indemnitor: NONE.
(6) Loan; Note: A mortgage Loan from Lender to Borrower evidenced by that note
from Borrower payable to the order of Lender in the original principal amount of
FIVE MILLION AND NO/100 DOLLARS ($5,000,000.00).
(10) Mortgage Correspondent: As of the Loan Opening Date, the Mortgage
Correspondent is Northmarq Capital and their address is: 3500 American Blvd. W.
Suite 500, Bloomington, Minnesota 55431. Lender retains the right to change the
Mortgage Correspondent at any time during the term of the Loan. Borrower hereby
acknowledges that Lender may utilize Mortgage Correspondent or other outside
third parties selected by Lender in any aspects of the Loan, including but not
limited to, the servicing, administration and monitoring of the Loan. For
purposes of this Agreement, where it is referenced that information will be
provided to “Mortgage Correspondent and Lender”, unless designated otherwise by
Lender, the information shall be provided to Mortgage Correspondent, who will
provide the same to Lender. Lender may, at any time, request that the
information be provided to both Mortgage Correspondent and Lender or to another
third party in place of Mortgage Correspondent.
(11) Notice Addresses:

         
 
  If to Borrower:   NetREIT, Inc.
 
      1282 Pacific Oaks Place
 
      Escondido, California 92029
 
      Attn.: Kathryn Richman, General Counsel
 
       

Loan Agreement — Exhibit B

 

 



--------------------------------------------------------------------------------



 



         
 
  with a copy to:   NetREIT, Inc.
 
      1282 Pacific Oaks Place
 
      Escondido, California 92029
 
      Attn.: Jack Heilbron, CEO and President
 
       
 
  If to Lender:   Jackson National Life Insurance Company
 
      c/o PPM Finance, Inc.
 
      225 West Wacker Drive, Suite 1200
 
      Chicago, Illinois 60606
 
      Attn.: Vice President, Loan Servicing
 
       
 
  with a copy to:   Jackson National Life Insurance Company
 
      c/o PPM Finance, Inc.
 
      225 West Wacker Drive, Suite 1200
 
      Chicago, Illinois 60606
 
      Attn.: Vice President, Settlements & Administration

(12) Operation of Project: The Project shall be operated in a first-class manner
as an office building.
(13) Project: The Land together with the Improvements and any and all other
buildings, structures and improvements located or to be located thereon and all
rights, privileges, easements, hereditaments and appurtenances, thereunto
relating or appertaining, including parking for at least 256 vehicles, but in
any event parking in compliance with any applicable zoning ordinance and tenant
leases, and all personal property, fixtures and equipment required or used (or
to be used) for the operation thereof.
(14) Title Insurer: Chicago Title Company, or such other title insurance company
licensed in the State of California, as may be approved by Lender in connection
with the Loan.
B. CERTAIN TERMS. In the event of any inconsistencies between the terms and
conditions of this Section B of Exhibit B and the other provisions of this
Agreement, the terms and conditions of this Section B shall control and be
binding.
(1) Conditional Waiver of Reserves. Lender conditionally waives the provisions
of this Agreement, which require the monthly deposit in escrow of funds for
insurance premiums as described in the Loan Documents; provided, however, Lender
reserves the right, at its sole election, to again invoke the provisions of the
Loan Documents relating to the escrow of insurance premiums at any time during
the term of the loan and to enforce the payment of such escrow upon giving the
Borrower at least thirty (30) days advance written notice in the event of the
following:
(a) Borrower’s failure to pay any taxes, assessments, insurance premiums or
ground rent when due;
(b) An Event of Default occurring under the terms of this Agreement or any other
Loan Document;
Loan Agreement — Exhibit B

 

2



--------------------------------------------------------------------------------



 



(c) Monthly installment payments of principal and/or interest payable with
respect to the loan have not been paid when due three (3) or more times in a
twelve-month period;
(d) Borrower’s failure to provide evidence to Lender of the payment of insurance
premiums within thirty (30) days after the date such payment is due;
(e) If the required insurance coverage outlined in Section 3.3 of this Agreement
lapses or should not be in place at any time;
(f) The sale, conveyance, transfer or other vesting of any direct or indirect
interest in Borrower with or without Lender’s consent.
This waiver of reserves is personal to Borrower (and to any transferee or
successor for which there is no prohibition nor Lender consent requirement as
set forth in Section 6.2 of this Agreement) and is not assignable nor
transferable.
(2) Leasing Guidelines. NOTWITHSTANDING ANYTHING CONTAINED HEREIN, COPIES OF ALL
LEASES, NEW LEASES, LEASE AMENDMENTS OR MODIFICATIONS, LEASE EXTENSIONS, LEASE
ASSIGNMENTS AND RENEWALS MUST BE FORWARDED TO LENDER IMMEDIATELY UPON EXECUTION
THROUGHOUT THE TERM OF THE LOAN. Lender shall have the right to review and
approve the execution, renewal, modification, settling or termination or any
other proposed action (“Leasing Action”) relating to any space currently
occupied by a Key Lease. “Key Lease” shall mean the following leases: Agilent
Tecnhnologies; Panasonic Corporation; Department of Consumer Affairs; Wachovia
Dealer Services; and Republic Indemnity of America. Any Leasing Action related
to a space not occupied by a Key Lease will not require Lender’s written consent
if the following conditions are met with respect to such proposed Leasing
Action, Lender’s consent shall not be required to such Leasing Action:
(a) The tenant under the Lease to which the proposed Leasing Action relates
leases (and would lease after the consummation of the proposed Leasing Action),
in the aggregate, 2,884 or less square feet of space at the Project;
(b) The term (including the base term and all optional or mandatory extension
terms that do not adjust rent under the applicable lease to a market rate at the
time of the applicable extension) of the lease subject to the proposed Leasing
Action is (and would be after consummation of the proposed Leasing Action) ten
years or less;
(c) The net effective rental rate payable under the lease to which the proposed
Leasing Action relates, taking into account all economic terms of the applicable
lease including, without limitation, free rent or other concessions, tenant
improvements that exceed market or building standards, operating expense and tax
reimbursements, and improvement allowances, is (and would be after the
consummation of the applicable Leasing Action) greater than or equal to $1.95
per net rentable square foot per month;
Loan Agreement — Exhibit B

 

3



--------------------------------------------------------------------------------



 



(d) The lease shall contain a base year expense stop;
(e) The lease to which the proposed Leasing Action relates, together with all
documentation related to the proposed Leasing Action, is in the same form as a
standard form of lease for the Borrower approved by Lender in writing as such
“standard form of lease” without any material deviations or alterations
therefrom (to facilitate Lender’s review of Leasing Actions, Borrower shall
submit a black-lined lease showing any alteration or deletion to the proposed
lease from the “standard form of lease”);
(f) The lease to which the applicable Leasing Action relates, together with all
documentation related to the proposed Leasing Action, does not contain any
obligation of any Borrower with respect to property other than the Project
subject to the applicable Leasing Action, including, without limitation, any
rental space takeover, any take back provisions, any option to lease additional
space which would cause the occupied square footage to exceed the limits of item
(a) above, nor any rights or options of the applicable tenant to purchase all or
any portion of the Project subject to the applicable Leasing Action or any
interest therein. No lease shall (i) contain any representations, warranties or
indemnifications by the landlord with respect to hazardous substances or
asbestos, (ii) permit prepayment of rent more than one month in advance;
(g) The proposed Leasing Action is the result of an arm’s length negotiation and
transaction with a tenant that is not affiliated with any Borrower; and
(h) No Default or Event of Default under the Loan Documents is continuing on the
date any Borrower takes the applicable Leasing Action.
Borrower will provide copies of all documentation for any Leasing Action not
requiring Lender approval within ten (10) business days of the occurrence of
such Leasing Action. Lender will require executed Estoppel Certificates and
Subordination, Non-Disturbance and Attornment Agreements on Lender’s standard
form when Leasing Actions occur. For a Leasing Action which does not meet the
above criteria, Lender approval of the Leasing Action is required. Lender will
be deemed to have consented to any Leasing Action if it does not notify Borrower
that it is withholding its consent within ten (10) business days of its receipt
of (a) notification of the proposed Leasing action and (b) all materials
reasonably requested to permit Lender to review the proposed leasing action.
(3) Repairs. With respect to the disbursement of the proceeds of the Loan (the
“Disbursement”), Borrower has advised Lender that, prior to the Disbursement,
Borrower will be unable to complete the repair and/or satisfy the property
condition objection matters set forth on Exhibit F attached hereto and
incorporate herein by reference (such matters singularly and collectively
referred to as the “Immediate Repair Items”). Lender has agreed to enter into
the Loan and to make the Disbursement notwithstanding the existence of the
Immediate Repair Items, based solely upon Borrower’s representation, warranty,
covenant and agreement that the Immediate Repair Items shall be repaired,
remediated or otherwise satisfied on or before ninety (90) days following the
date of this Agreement. Accordingly, Borrower represents, warrants, covenants
and agrees with Lender that the Immediate Repair Items shall be repaired,
remediated or otherwise satisfied on or before ninety (90) days following the
date of this Agreement and the failure to perform the same shall, in Lender’s
sole discretion, constitute an Event of Default.
Loan Agreement — Exhibit B

 

4



--------------------------------------------------------------------------------



 



EXHIBIT C
PERSONAL PROPERTY AND INVENTORY
[The schedule of Personal Property and Inventory follows this cover page.]
Loan Agreement — Exhibit C

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
RENT ROLL
[The Rent Roll follows this cover page.]
Loan Agreement — Exhibit D

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
PPM FINANCE, INC. PROPERTY AND LIABILITY INSURANCE REQUIREMENTS
FOR JACKSON NATIONAL LIFE INSURANCE COMPANY revised July 2010
PPM Finance, Inc. (“PPM”) is an affiliate of and authorized agent for Jackson
National Life Insurance Company (“Mortgagee” and/or “Lender”), and as such has
established the following insurance requirements to be complied with during the
lifetime of the loan.
REQUIREMENTS OF ALL POLICIES:
Insureds: The Borrower’s full name (per loan documents) must be either the Named
Insured or Additional Insured on all policies. If a third party or tenant
provides coverage, the Borrower must be endorsed as Additional Insured on all
policies required herein. If a third party or tenant provides coverage, the
Lender must be endorsed as Mortgagee and Loss Payee on all property policies
required herein and Additional Insured on the general liability policy.
Additional Interests: Lender must be designated as Mortgagee and Loss Payee on
building, business income, business personal property, and boiler and
machinery/equipment breakdown coverage forms; and Additional Insured on the
general liability policy. The Additional Interest and Certificate Holder wording
should read:
Jackson National Life Insurance Company,
its successors, assigns, and/or affiliates
as their interests may appear (atima is acceptable)
c/o correspondent/servicer’s address.
Evidence of Insurance: Acceptable evidence of insurance can include any of the
following at closing and renewal:

 
Property

  •  
A Copy of the Policy

  •  
Acord 28

  •  
Acord 27 Showing the following Coverages, Limits, Deductibles, and Forms:

  •  
Building

  •  
Rents

  •  
Equipment Breakdown/Boiler & Machinery

  •  
Ordinance and Law Coverage A

  •  
Agreed Amount/Waiver of Coinsurance

  •  
Replacement Cost Valuation

  •  
Special/All Risk Cause of Loss

  •  
Earthquake, Flood, and Wind (Waiver Required for < 100% Replacement Value) PPM
does not recognize PML as a viable alternative to full replacement value for
Wind

  •  
Terrorism

Loan Agreement — Exhibit E

 

 



--------------------------------------------------------------------------------



 



  •  
Proprietary Carrier Forms identifying the prescribed Coverages, Limits,
Deductibles, and Forms

  •  
If the policy is a first time issue, we will accept a Binder of Insurance that
lists all required coverages, limits and deductibles, pending issue of the
policy

  •  
If either the borrower or a tenant is permitted to “self insure”; a document
acknowledging the intent to self insure must be received annually

Policy Copies or Endorsements: A Copy of the Policy for single entity properties
must be received within 60 days of closing or renewal.
For multiple location polices with more than one lender; PPM will accept copies
of the endorsements naming Jackson as Mortgagee and Loss Payee. The endorsements
must be received within 60 days of closing or renewal.
Liability — Acceptable evidence of insurance can include any of the following at
closing and renewal:

  •  
A Copy of the Policy

  •  
Acord 25 Showing the Coverages, Limits, Deductibles/SIR, and Forms

  •  
Proprietary Carrier forms referencing the required information

  •  
If either the borrower or a tenant is permitted to “self insure” a document
acknowledging their intent to self insure must be received annually

  •  
A copy of the general liability endorsement naming Jackson as Additional Insured
must be received within 60 days of closing or renewal

Both the Evidence of Property Insurance and Certificate of Liability must
reference the Collateral Property Address(s) and Borrowing Entity.
Notice of Cancellation: All policies and certificates shall contain a provision
requiring the insurance company to provide at least 30 days (10 days for
non-payment of premium) written notice cancellation or changes to the policy to
Lender c/o correspondent that affect the Lender’s interest in accordance with
policy provisions or as required by law.
Evidence of Property Insurance wording stating cancellation notice “will be
delivered in accordance with the policy provisions” will also be accepted as
compliant.
Acceptable Carriers: All insurance carriers participating on all layers
evidencing the required coverage must carry an AM Best Financial Strength Rating
(FSR) of A- and a Financial Size Category (FSC) of IX during the entire life of
the loan. Carriers not rated by AM Best must be approved on an individual basis.
Carriers must be licensed to conduct business in the state where the property is
located.
Risk Retention Groups (RRG’s) and Risk Purchasing Groups (RPG’s) will not be
accepted unless approved in writing by PPM. All insured locations on the policy
must have some common ownership to a single Borrower, Sponsor, or Parent.
Loan Agreement — Exhibit E

 

 



--------------------------------------------------------------------------------



 



PROPERTY INSURANCE REQUIREMENTS:
Building and Personal Property / Business Income / Boiler & Machinery/Equipment
Breakdown Coverage: Building and business personal property coverage must be
written on an “All Risk” or “Special Causes of Loss” form (as defined by the
insurance contracts) on a Replacement Cost valuation basis. Coverage is to
include Wind and Hail and Ordinance or Law (Coverage A to be a minimum of 50% of
the building amount for a single building property or 50% of the highest valued
collateral building in multiple location properties). If the property has
multiple buildings and is written on a Blanket Basis, the policy must not
contain a Margin Clause; an Occurrence Limit of Liability Endorsement; or any
other form wording designed to dilute or delete the benefit of Blanket Coverage.
Boiler and Machinery/Equipment Breakdown coverage is to include property damage,
business income, extra expense and hazardous substance. If the Building and
Boiler and Machinery/Equipment Breakdown coverages are provided by separate
policies, a Joint Loss Agreement Endorsement should be obtained on each policy.
A Seismic Report is required on all properties located in Seismic Zone 3 or 4 as
designated in the 1997 edition of the Uniform Building Code. Earthquake
insurance is required on properties that exceed the tolerance levels established
by the Jackson National Life Insurance Company Seismic Report Guidelines
(usually > 20%).
The building and business personal property coverage limits must be for the full
Replacement Cost of the property unless waived in writing by PPM. This
requirement includes Wind, and when required, Flood. The policy must contain an
Agreed Amount Endorsement or Waiver of Coinsurance Clause. Blanket policies
should not contain a Margin Clause. The Agreed Amount Endorsement must identify
the insured property by its street address and include Business Income.
Property in Flood Zones A and V and/or all zones in the 100 year flood zone
plain as determined by FEMA must obtain flood coverage through the National
Flood Insurance Program (NFIP). Excess Flood coverage will be required if the
NFIP limits fall below full Replacement Cost of the building.
Business Income Coverage is required for the loss of gross rental income and
other gross income for an amount not less than 12 months rental income or on an
Actual Loss Sustained form of coverage. Coverage must provide a period of
restoration of not less than 12 months. If the tenant insures the building under
a triple net lease and the lease contains a Rent Abatement Clause, the Borrower
must carry Business Income Coverage independently from any coverage the tenant
may provide.
The Borrower may use multiple policies to satisfy the requirements stated above
as long as each carrier used is rated A- IX or better by AM Best and the
insurance program as a whole satisfies all the requirements herein. No gaps of
coverage between policy layers are acceptable.
Loan Agreement — Exhibit E

 

 



--------------------------------------------------------------------------------



 



Vacant Property: When a property is vacant for 60 consecutive days or more, PPM
is to receive a Vacancy Permit (ISO form CP 04 05 or a form containing
equivalent language) issued by the property insurance carriers on each location
when the vacancy rate is greater than 69% of the total net rentable square
footage.
If any buildings are constructed, added, or significantly altered by 10% or more
of the property value and/or affect any part of the rents, a Builder’s Risk
Insurance Policy is required on a completed value form in an amount equal to
100% of hard costs. There must be delayed income insurance covering not less
than 12 months anticipated loss of gross income. All builder’s risk coverage
terms and conditions are subject to PPM approval. Once the project has been
completed, the property in its entirety must comply with all the PPM insurance
requirements stated herein.
Acceptable maximum per occurrence Deductibles are the following:

     
Property
  $25,000 per occurrence
 
   
Boiler & Machinery/Equipment Breakdown
  $25,000 per occurrence
 
   
Business Income
  72 hour (3 day) waiting period
 
   
Named Windstorm
  % of insured value — Negotiable per Loan Basis
 
   
Earthquake
  % of insured value — Negotiable per Loan Basis
 
   
Flood
  $5,000 NFIP Policies; Excess Flood — % of insured value — Negotiable per Loan
Basis

LIABILITY INSURANCE REQUIREMENTS:
General Liability: A General Liability Policy must be written on an Occurrence
form. Contractual Liability covering “Insured Contracts” must be included. If
the Borrower sells or serves liquor, the Certificate of Liability Insurance must
evidence Dram Shop or Liquor Liability.
Loan Agreement — Exhibit E

 

 



--------------------------------------------------------------------------------



 



Minimum Acceptable Primary limits:

     
Bodily Injury and Property Damage
  $1,000,000 per occurrence
 
  $2,000,000 in the aggregate
Personal and Advertising Injury
  $1,000,000 per occurrence and in the aggregate

No deductible is acceptable on the General Liability policy.
Professional Liability: Healthcare Professional Liability with a minimum
$1,000,000 per occurrence limit must be carried by all facilities providing
“Assisted Living, Extended Stay, Rehabilitation, or Medical” services or
treatments for their residents.
Owned/Non-Owned Automobile Liability: Coverage must be provided when Borrower
has employees and or owned vehicles. Policy to extend to owned, hired, leased
and non-owned vehicles to include, not by way of limitation, employee’s vehicles
while on company business. Required limits:

     
Combined Single Limit:
  $1,000,000 per occurrence and in the aggregate
or
   
Bodily Injury per person
  $1,000,000 per occurrence and in the aggregate
Bodily Injury per accident
  $1,000,000 per occurrence and in the aggregate
Property Damage
  $1,000,000 per occurrence and in the aggregate

No deductible is acceptable on the owned/non-owned automobile liability policy.
Workers’ Compensation/Employers’ Liability: Coverage must be provided when
Borrower has employees. Required limits:

     
Workers’ Compensation
  Statutory limits (State where employees are located/hired)
Employers’ Liability
  $500,000 each accident
 
  $500,000 disease policy limit

 
  $500,000 disease each employee

No deductible is acceptable on the employers’ liability policy.
Umbrella/Excess Liability: Properties not in the Hospitality or “Assisted
Living” industries must provide Umbrella and/or Excess Liability coverage
evidencing a limit of not less than $5,000,000 per occurrence and in the
aggregate with a Self-Insured Retention (SIR) not greater than $10,000 over all
required underlying liability policies. PPM reserves the right to require higher
limits from properties where liquor is sold.
Properties in the Hospitality and “Assisted Living” industries must provide
Umbrella and/or Excess Liability coverage evidencing a limit of not less than
$10,000,000 per occurrence and in the aggregate with a Self-Insured Retention
(SIR) not greater than $10,000 over all required underlying liability policies.
Loan Agreement — Exhibit E

 

 



--------------------------------------------------------------------------------



 



Limits provided by the Umbrella/Excess Liability policies must be excess over
all the policy extensions and the required underlying liability coverages and
policies, including Liquor Liability.
Underground and/or Above Ground Fuel Storage Tanks: Properties that have fuel
and/or oil storage tanks are required to carry an insurance policy covering
damage to owned property as well as bodily injury and property damage to third
parties caused by tank overflow and/or leakage or seepage. Coverage is to
include, not by way of limitation, clean up costs. A minimum limit of $1,000,000
is required or limit as required by law which ever is greater.
Terrorism Coverage: PPM reserves the right to require Terrorism (TRIA) Coverage
on any of the coverage listed above for properties with an exposure to loss from
terrorist acts as determined by PPM criteria.
Mold, Fungus, and Lead Exposures: PPM reserves the right to require coverage for
damage to owned property as well as bodily injury and property damage to third
parties caused by mold and/or fungi and/or other environmental exposures where
engineering and/or environmental reports would indicate an exposure.
The Borrower may use multiple policies to satisfy the Liability requirements
stated above as long as each carrier used is rated A- IX or better by AM Best
and the insurance program as a whole satisfies all the requirements herein. No
gaps of coverage between policy layers are acceptable.
PPM reserves the right to modify any and all of the requirements above in
accordance with standard practices in the lending industry as these standards
may change from time to time.
Loan Agreement — Exhibit E

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
(Immediate Repair Items)
(1) Within ninety (90) days days from the date hereto, Borrower shall repair the
cracks in the stopping slab at the upper deck of parking garage with epoxy
(estimated cost $5000.00), and anchor the boiler for the HVAC system (estimated
cost $500.00).
(2) Within ninety (90) days from the date hereto, Borrower shall complete, or
cause to be completed, the ADA work set forth on the attached Exhibit F-1.

 





--------------------------------------------------------------------------------



 



EXHIBIT F-1
ADA WORK
(Follows this page)

 

